Exhibit 10.39

DATED        17 February 2010

MOURANT & CO TRUSTEES LIMITED and

MOURANT PROPERTY TRUSTEES LIMITED

as TRUSTEES OF THE DRAPERS GARDENS UNIT TRUST

BLACKROCK INVESTMENT MANAGEMENT (UK) LIMITED

CONFORMED COPY

LEASE

of

Drapers Gardens, 12 Throgmorton Avenue, London EC2

 

  Term:   25 years     Commencing:       Rent:   £13,541,595  



--------------------------------------------------------------------------------

LR1.   Date of lease   17 February 2010 LR2.   Title number(s)   LR2.1  
Landlord’s title number(s)     NGL862671 and NGL875562     LR2.2   Other title
numbers     None LR3.   Parties to this lease   Landlord     Mourant & Co
Trustees Limited (a company incorporated in Jersey under registered number
18478) and Mourant Property Trustees Limited (a company incorporated in Jersey
under registered number 87600) as trustees of the Drapers Gardens Unit Trust
both of 22 Grenville Street, St Helier, Jersey, JE4 8PX     Tenant     Blackrock
Investment Management (UK) Limited (company registration number 2020394) whose
registered office is at 33 King William Street, London EC4R 9AS     Other
parties     None LR4.   Property   In the case of a conflict between this clause
and the remainder of this lease then, for the purposes of registration, this
clause shall prevail.     As specified in clause 1 of this lease and defined in
this lease as “the Premises”.



--------------------------------------------------------------------------------

LR5.   Prescribed statements etc   LR5.1   Statements prescribed under rules 179
(dispositions in favour of a charity), 180 (dispositions by a charity) or 196
(leases under the Leasehold Reform, Housing and Urban Development Act 1993) of
the Land Registration Rules 2003.     None     LR5.2   This lease is made under,
or by reference to, provisions of:     Not applicable LR6.   Term for which the
Property is leased   The term as specified in this lease at clause 3. LR7.  
Premium   None LR8.   Prohibitions or restrictions on disposing of this lease  
This lease contains a provision that prohibits or restricts dispositions. LR9.  
Rights of acquisition etc   LR9.1   Tenant’s contractual rights to renew this
lease, to acquire the reversion or another lease of the Property, or to acquire
an interest in other land     As specified in clause 10     LR9.2   Tenant’s
covenant to (or offer to) surrender this lease     None     LR9.3   Landlord’s
contractual rights to acquire this lease     None



--------------------------------------------------------------------------------

LR10.   Restrictive covenants given in this lease by the Landlord in respect of
land other than the Property   None LR11.   Easements   LR11.1   Easements
granted by this lease for the benefit of the Property     As specified in the
first schedule of this lease     LR11.2   Easements granted or reserved by this
lease over the Property for the benefit of other property     As specified in
the second schedule of this lease LR12.   Estate rentcharge burdening the
Property   None LR13.   Application for standard form of restriction   None
LR14.   Declaration of trust where there is more than one person comprising the
Tenant   None



--------------------------------------------------------------------------------

DATED 17 February 2010

PARTIES

 

1    Landlord    MOURANT & CO TRUSTEES LIMITED (a company incorporated in Jersey
under registered number 18478) and MOURANT PROPERTY TRUSTEES LIMITED (a company
incorporated in Jersey under registered number 87600) as trustees of the Drapers
Gardens Unit Trust both of 22 Grenville Street, St Helier, Jersey, JE4 8PX 2   
Tenant    BLACKROCK INVESTMENT MANAGEMENT (UK) LIMITED (company registration
number 2020394) whose registered office is at 33 King William Street, London
EC4R 9AS 1    DEFINITIONS AND INTERPRETATION             1.1    Unless the
contrary intention appears, the following definitions apply:               
Acceptable Assignee       means:          (a)    an Entity which, immediately
preceding the date of the application to assign, has and which on the date of
the transfer to it of this Lease still maintains:             (i)    in respect
of its senior unsecured unsubordinated and unguaranteed long term debt
obligations a credit rating of A or better from Standard & Poor’s Ratings Group,
a division of McGraw-Hill Inc or its successors (“Standard & Poor’s”); or      
      (ii)    a long-term counterparty credit rating of A or better from
Standard & Poor’s; or             (iii)    credit ratings in respect of its
senior unsecured unsubordinated and



--------------------------------------------------------------------------------

               unguaranteed long term debt or in respect of its long term
counterparty status from other major rating agencies acceptable to the Landlord
acting reasonably equivalent to or better than any one of the credit ratings
described in (i) and (ii) above          AND WHERE             (iv)    at the
date of the application to assign there is no other major rating agency whose
equivalent rating in respect of the proposed assignee is lower than that
agency’s equivalent of any of the credit ratings described in (i) and (ii) above
            provided that where any relevant agency rebases redesignates or
otherwise changes the substance of or criteria for a relevant rating as referred
to above (or the number of grades or rankings above or below the relevant
rating) or does any other act or thing so that the comparative creditworthiness
strength or substance reflected in any of the ratings referred to above is
changed then there shall be deemed substituted for the ratings referred to above
such new or revised ratings as will then reflect and be equivalent to the
relative creditworthiness strength and substance implied by the above ratings at
the date hereof to the intent and effect that the substituted rating shall be
equivalent mutatis mutandis to the current standards of creditworthiness
strength and substance reflected in such current ratings; and



--------------------------------------------------------------------------------

            (v)    at the date of the application to assign and the date
immediately prior to completion of the proposed assignment the proposed
assignee’s credit rating has not been placed on Credit Watch (other than a
Credit Watch in relation to which the relevant agency confirms that the proposed
assignee’s rating will not be downgraded below the relevant rating as referred
to above) nor has been accorded negative or developing rating outlook or
equivalent (other than with a view to a downgrade which would still meet the
relevant rating as referred to above or to a possible up-grade) by Standard and
Poor’s;          (b)    an Entity who does not adversely affect the market value
of the Landlord’s interest in the Premises by taking an assignment of this Lease
when compared with the position immediately prior to the proposed assignment
(whether or not the Landlord has any intention at the time of selling or raising
money on the security of its reversionary interest in the Premises) by a
hypothetical tenant who has at that point:             (i)    in respect of its
senior unsecured unsubordinated and unguaranteed long term debt obligations a
credit rating of A from Standard & Poor’s; or             (ii)    a long-term
counterpart credit rating of A from Standard & Poor’s.             The market
value of the Landlord’s interest in the Premises shall be calculated having
regard to the valuation guidelines set out in the RICS



--------------------------------------------------------------------------------

            Appraisal and Valuation Manual current at the date of the said
valuation or such alternative valuation practice for institutional investment
office properties as is in common use for office premises of similar Net
Internal Area to the Premises in the City of London at the said date; or      
   (c)    the Crown or a Secretary of State or other Minister of the Crown on
behalf of the Crown in order to perform the functions of the Crown or any body
corporate agency or other body whose obligations are directly guaranteed to the
Landlord by or in the name of the Crown;    Adjoining Property    has the
meaning set out in the Head Lease;    Base Rate    the base rate for the time
being of Barclays Bank PLC or some other London clearing bank nominated from
time to time by the Landlord or in the event of such base rate ceasing to exist
such other reasonably comparable rate of interest as the Landlord shall from
time to time reasonably determine;    Building Services    the activity of
managing the Building;    Building Specification    the specification for the
Premises annexed to this Lease the Appendix hereto and marked “Building
Specification”;    Cessation Date    the date when part or all of the Building
Services cease to be provided by the Tenant Transferor and the Tenant Transferor
Employees transfer pursuant to the Transfer Regulations to an Incoming Service
Provider;    Copthall Avenue Head Lease    the lease of 10/12 Copthall Avenue,
London dated 29 December 2006 made between (1) The Drapers Company and (2) the
Landlord as varied by a deed of variation dated 7 January 2009 made between (1)
The Drapers Company and (2) the Landlord, registered at the Land Registry with
title number NGL875562;



--------------------------------------------------------------------------------

   Decoration Year    the year ending 20 March 2012 and thereafter every
subsequent third year of the Term;    Default Uninsured Risk    a risk against
which the Head Landlord is obliged to insure under the Head Lease but against
which the Head Landlord has not insured otherwise than because of an act,
omission or default of the Landlord;    Development    development as defined in
section 55 of the Town and Country Planning Act 1990;    Entity    a body
corporate or other business organisation or partnership or joint venture;    EPC
   the energy performance certificate (as defined in the Energy Performance of
Buildings (Certificates and Inspections) (England and Wales) Regulations 2007)
from time to time obtained by the Landlord for the Premises;    Equivalent
Services    services similar to part or all of the Building Services;    Group
Company    in relation to any company a company which is a member of the same
group of companies within the meaning of Section 42 of the Landlord and Tenant
Act 1954;    Guarantor    any party who during the Term acts as guarantor and in
the case of an individual includes his personal representatives;    Head
Landlord    The Master and Wardens and Brethren and Sisters of the Guild or
Fraternity of The Blessed Mary The Virgin of The Mystery of Drapers of The City
of London of the Drapers Hall, Throgmorton Avenue, London EC2N 2DQ (“the Drapers
Company”) or the person entitled for the time being to the reversion expectant
(whether immediately or mediately) on the determination of the Head Lease;



--------------------------------------------------------------------------------

   Head Lease    the lease of Drapers Gardens dated 21 March 2006 made between
(1) The Drapers Company and (2) Drapers Gardens (2) B.V. as varied by a deed of
variation dated 7 January 2009 made between (1) The Drapers Company and (2) the
Landlord, registered at the Land Registry with title number NGL862671 and
including (where the context allows) the Copthall Avenue Head Lease;    H M
Revenue & Customs    H M Revenue & Customs or any other person, authority, body
or official which is from time to time responsible for the care, management or
administration of Value Added Tax;    Incoming Service Provider    a supplier
who provides Equivalent Services, including the Landlord (if it decides to bring
the Equivalent Services back in-house) or a third party supplier after the
Cessation Date;    Independent Person    any independent person appointed to
resolve any dispute between any party or parties to this Lease and acting in
accordance with the seventh schedule;    Insurance Premium Tax    insurance
premium tax as provided for in the Finance Act 1994 and include any other tax
from time to time replacing it or of a similar fiscal nature;    Insured Risks
   (a)    those risks set out in the definition of Insured Risks in the Head
Lease (whether or not the Head Lease exists); and       (b)    a risk the Tenant
has reasonably requested in writing to be insured       which are not Market
Uninsured Risks;    Interest Rate    three percentage points (3%) per annum
above Base Rate;    Landlord    the first named party to this Lease and includes
the person for the time being entitled to the reversion immediately expectant on
the determination of the Term;



--------------------------------------------------------------------------------

   Landlord’s Uninsured Damage Liability    (a)    in respect of any damage
caused by an Uninsured Risk during the first 15 years of the Term the sum of
£10,000,000 exclusive of VAT;          (b)    in respect of any damage caused by
an Uninsured Risk during the next five years of the Term the sum of £5,000,000
exclusive of VAT; and          (c)    in respect of any damage caused by an
Uninsured Risk in the last five years of the Term the sum of £1,000,000
exclusive of VAT (in the case only of (c) as increased in line with the BCIS
All-in Tender Price Index in respect of the period from the date of this Lease
to the twentieth anniversary of the commencement of the Term);    Latent Defects
Insurance Policies    the two latent defects insurance policies dated 12 January
2010 effected in respect of the Premises, of which certified copies have been
supplied to the Tenant;    Market Uninsured Risks    (a)    any risk, or some
aspect of any risk, which (A) is a Specified Risk or (B) the Landlord or Tenant
has reasonably requested in writing to be insured and which at the date of
request can be insured but which:             (i)    is excluded from cover for
the time being by reason of withdrawal of cover by the insurer and which is not
otherwise available to be insured on the London insurance market;            
(ii)    is withdrawn from cover by the Head Landlord or the Landlord on the
grounds that cover cannot be placed on the London insurance market at reasonably
commercial rates and on reasonably commercial conditions; or



--------------------------------------------------------------------------------

            (iii)    is excluded, or partially excluded, from cover in relevant
circumstances by reason of the operation of policy conditions; but          (b)
   a risk which (A) is a Specified Risk or (B) the Landlord or Tenant has
reasonably requested in writing to be insured does not become a Market Uninsured
Risk (but shall remain an Insured Risk) by reason only of:             (i)   
exclusion provisions in relation to a level of excess liability provided that
such level of excess liability and exclusion provisions are on standard market
terms;             (ii)    rejection by the insurer of liability, or some part
of it, due to vitiation by the Tenant any undertenant or other occupier of the
Premises or anyone at the Premises with the authority of any of them; or      
      (iii)    infringement by the Head Landlord, the Landlord, the Tenant or
any person at the Premises with the actual or purported authority of the Tenant
of policy conditions for the maintenance of cover;    Net Internal Area    net
internal area as defined by the Code of Measuring Practice published by The
Royal Institution of Chartered Surveyors from time to time;



--------------------------------------------------------------------------------

   Permitted Part    part or parts of the Premises capable of independent
occupation and sufficiently served by common parts and facilities and which will
result in the remaining part of the Premises also being capable of independent
occupation and sufficiently served by common parts and facilities provided that
at any one time any floor shall not be split into more than four units of
occupation;    Permitted User    has the meaning set out in the lease
particulars of the Head Lease;    Pipes    all existing and future pipes sewers
drains ducts conduits gutters watercourses wires cables channels flues service
corridors risers trunking and all other conducting media and any ancillary
apparatus;    Planning Acts    the Town and Country Planning Act 1990 the
Planning (Listed Buildings and Conservation Areas) Act 1990 the Planning
(Hazardous Substances) Act 1990 the Planning (Consequential Provisions) Act 1990
the Planning and Compensation Act 1991 the Planning and Compulsory Purchase Act
2004 and the Planning Act 2008 and any other town and country planning or
related legislation and any re-enactments or amendments thereof for the time
being in force;    Premises    the premises demised by the Head Lease (including
the Copthall Avenue Head Lease) and registered at the Land Registry under title
numbers NGL862671 and NGL875562;    Quarter Day    each of 25 March 24 June 29
September and 25 December;    Rent    the rent payable pursuant to clause 3.1;
   Rent Commencement Date                                            
                            ;    Review Dates   
                                    and every fifth anniversary of such day
during the Term and for the avoidance of doubt there shall be no rent review on
the last day of the Term;



--------------------------------------------------------------------------------

   Specified Risk    fire (including subterranean fire), strikers locked-out
workers or persons taking part in labour disturbances, escape of water or oil
from any tank apparatus pipe or appliance, lightning, earthquake, explosion,
aircraft (other than hostile aircraft) and other aerial devices or articles
dropped therefrom, riot, civil commotion, malicious damage, storm or tempest,
bursting or overflowing of water tanks apparatus or pipes, flood from any cause
(including tides, sewer back-up and dam failure), impact by road vehicles or any
article falling therefrom or any animal, terrorist acts (meaning acts of persons
acting on behalf of, or in connection with, any organisation which carries out
activities directed towards the overthrowing or influencing, by force or
violence, of Her Majesty’s government in the United Kingdom or any other
government de jure or de facto), escape of water from any automatic sprinkler
installation (including damage by freezing), theft or attempted theft and
resulting damage, subsidence or ground heave or landslip, accidental damage,
accidental breakage or damage of fixed glass or fixed sanitary ware and release
of Legionella bacteria;    Substantial Damage    damage to the Premises
(including any alterations or improvements) in relation to which the cost of
reinstatement will (in the reasonable opinion of the Landlord) exceed the
Landlord’s Uninsured Damage Liability;    Tenant    the second named party to
this Lease and includes the Tenant’s successors in title and assigns and in the
case of an individual includes his personal representatives;    Tenant
Transferor    the Tenant or any sub-contractor or other service provider engaged
by the Tenant (directly or via its managing agent) to provide the Building
Services;



--------------------------------------------------------------------------------

   Tenant Transferor Employees    those persons employed wholly or mainly for
the purposes of carrying out the Building Services by a Tenant Transferor;   
Term    the term of years granted by this Lease;    Termination Date    the
expiry or sooner determination of this Lease (unless the Tenant renews this
Lease or enters into a Further Lease as defined in Clause 10);    Termination
Period    if this Lease terminates by the giving of notice to terminate, the
period starting on the date such notice is served and ending on the Termination
Date;    this Lease    this Lease and any document which is made supplemental
hereto or which is entered into pursuant to or in accordance with the terms
hereof;    Transfer Regulations    the Transfer of Undertakings (Protection of
Employment) Regulations 2006 as amended or replaced from time to time;   
Uninsured Risks    a Default Uninsured Risk or a Market Uninsured Risk;   
Unsecured Underletting    an underletting in relation to which the underlessor
and underlessee have agreed to exclude the provisions of sections 24 to 28 of
the Landlord and Tenant Act 1954 and before completion of the underletting or,
if earlier, the underlessee’s contractual obligation to enter into the
underletting have duly carried out the requirements of Schedules 1 and 2 of the
Regulatory Reform (Business Tenancies) (England and Wales) Order 2003 to render
this agreement valid;    Value Added Tax    value added tax as provided for in
the Value Added Tax Act 1994 and includes any other tax from time to time
replacing it or of a similar fiscal nature; and    Working Day    any day (other
than a Saturday or a Sunday) upon which clearing banks in the United Kingdom are
open to the public for the transaction of business.



--------------------------------------------------------------------------------

2    INTERPRETATION 2.1    Unless the context otherwise requires: 2.2    where
two or more persons are included in the expression “the Tenant” and/or “the
Guarantor” and/or “the Landlord” the covenants which are expressed to be made by
the Tenant and/or the Guarantor and/or the Landlord shall be deemed to be made
by such persons jointly and severally; 2.3    words importing persons shall
include firms companies and corporations and vice versa; 2.4    any covenant or
regulation to be observed by any party hereto not to do any act or thing shall
include an obligation not to cause permit or suffer such act or thing to be
done; 2.5    any reference to a statute (whether specifically named or not)
shall include any amendment or re-enactment of such statute for the time being
in force and all instruments orders notices regulations directions bye-laws
permissions and plans for the time being made issued or given thereunder or
deriving validity therefrom; 2.6    the titles and headings appearing in this
Lease are for reference only and shall not affect its construction; 2.7    all
agreements and obligations by any party contained in this Lease (whether or not
expressed to be covenants) shall be deemed to be and shall be construed as
covenants by such party; and 2.8    any reference to any right, entitlement or
obligation of any person under the laws in relation to Value Added Tax, or any
business carried on by any person for Value Added Tax purposes, shall (where
appropriate and unless the context otherwise requires) be construed, at any time
when such person is treated as a member of a group for the purposes of section
43 of the Value Added Tax Act 1994, to include a reference to the right,
entitlement or obligation under such laws of, or the business carried on for
Value Added Tax purposes by, the representative member of such group at such
time (the term “representative member” to be construed in accordance with the
said section 43).



--------------------------------------------------------------------------------

3    DEMISE AND RENTS    The Landlord HEREBY DEMISES unto the Tenant the
Premises with full title guarantee TOGETHER WITH the rights and easements
specified in the first schedule EXCEPT AND RESERVING the rights and easements
specified in the second schedule SUBJECT TO and with the benefit of all rights
easements quasi-easements privileges covenants restrictions and stipulations of
whatsoever nature affecting the Premises and contained or referred to in the
fifth schedule TO HOLD the Premises unto the Tenant for a term of 25 years from
and including 17 February 2010 YIELDING AND PAYING unto the Landlord by way of
rent during the Term: 3.1    yearly and proportionately for any fraction of a
year the sum of £13,541,595 (exclusive of Value Added Tax) and from and
including each Review Date such Rent as shall become payable under and in
accordance with the provisions of the third schedule in each case to be paid to
the Landlord (by banker’s standing order if the Landlord so requires) by equal
quarterly payments in advance on each Quarter Day in every year the first
payment being a proportionate sum in respect of the period from and including
the Rent Commencement Date to the day immediately preceding the next Quarter Day
to be made on the Rent Commencement Date; 3.2    a due proportion to be fairly
and properly determined by the Landlord of all sums (including, without
limitation, Insurance Premium Tax and the cost of periodic valuations for
insurance purposes provided that such valuations do not occur more than once per
year) payable to the Head Landlord by way of reimbursement of insurance premiums
which the Landlord is required to pay as tenant under the Head Lease, to be paid
to the Landlord within five Working Days of written demand; 3.3    a due
proportion to be fairly and properly determined by the Landlord of the costs
incurred by the Landlord pursuant to clause 6.1.1 and the insurance premiums
incurred by the Landlord pursuant to clauses 6.1.3, 6.1.4 and 6.1.5 within five
Working Days of written demand; 3.4    a sum equal to any amount which may be
deducted or disallowed by the insurers in relation to any Insured Risk pursuant
to the excess provision in the Landlord’s or the Head Landlord’s insurance
policy for the Premises upon settlement or adjudication of any claim to be paid
to the Landlord on written demand (save where such deduction or disallowance
results from any act or default of the Landlord or the Head Landlord in breach
of the Landlord’s or the Head Landlord’s insurance policy);



--------------------------------------------------------------------------------

3.5    the moneys referred to in clauses 4.2 and 4.29 to be paid to the Landlord
as therein provided; and 3.6    any other moneys which are by this Lease stated
to be recoverable as rent in arrear to be paid to the Landlord when specified in
this Lease or if not so specified on written demand. 4    TENANT’S COVENANTS   
The Tenant HEREBY COVENANTS with the Landlord as follows: 4.1    Rents    To pay
the rents reserved by this Lease at the times and in the manner aforesaid
without any abatement set-off counterclaim or deduction whatsoever (save those
that the Tenant is required by law to make) and so that (subject to the Tenant
having been provided with the Landlord’s bank account details) the Landlord
shall receive full value in cleared funds on the date when payment is due. 4.2
   Interest on arrears 4.2.1    Without prejudice to any other right remedy or
power herein contained or otherwise available to the Landlord if any of the
rents reserved by this Lease (whether formally demanded or not) or any other sum
of money payable to the Landlord by the Tenant under this Lease shall not be
paid so that the Landlord receives full value in cleared funds:    4.2.1.1    in
the case of the Rent and any sum representing Value Added Tax chargeable in
respect of or by reference to it, on the date when payment is due;    4.2.1.2   
in the case of the rent payable pursuant to clauses 3.2 and 3.3, within three
Working Days after the date when payment becomes due; or    4.2.1.3    in the
case of any other rents or sums within ten Working Days after the date when
payment has become due    to pay interest thereon at the Interest Rate from the
date on which payment was due to the date of payment to the Landlord (both
before and after any judgment). 4.2.2    Without prejudice to any other right,
remedy or power contained in this Lease or otherwise available to the Landlord,
if the Landlord shall (acting reasonably) decline



--------------------------------------------------------------------------------

   to accept any of the rents or other sums of money so as not to waive any
existing breach of covenant (other than an immaterial breach), the Tenant shall
pay interest on such rents and other sums of money at the Interest Rate from and
including the date when payment was due (or, where applicable, would have been
due if demanded on the earliest date on which it could have been demanded) to
the date when payment is accepted by the Landlord. 4.3    Outgoings 4.3.1    To
pay and discharge all existing and future rates levies taxes duties charges
assessments impositions and outgoings whatsoever relating to the Premises or
(where such outgoings relate to the Premises and other premises) a due
proportion thereof to be reasonably determined by the Landlord which now are or
may at any time during the Term be payable in respect of the Premises whether by
the owner or the occupier of them (excluding any tax payable by the Landlord
occasioned by the grant of this Lease, the receipt by the Landlord of the rents
reserved by this Lease and any disposition of or dealing with the reversion to
this Lease). 4.3.2    In the last five years of the Term and if required by the
Landlord to consult with the Landlord with regard to any outgoings as aforesaid
and to have regard to any representations made by the Landlord in respect of any
assessments related thereto or appealing or contesting the same or withdrawing
any contest or appeal or agreeing with the relevant authorities on any
settlement compromise or conclusion in respect thereof (save where the action of
the Landlord would have an adverse impact on the Tenant’s business). 4.3.3    To
pay all charges for electricity telephone water gas (if any) and other services
consumed in the Premises and all sewerage and environmental charges relating to
the Premises including any standing charge, connection charge and meter
installation costs and rents. 4.4    Repairs 4.4.1    To repair, keep and
maintain in good and substantial repair and condition the Premises (damage by
the Insured Risks and Uninsured Risks excepted save to the extent that payment
of the insurance moneys in relation to the Insured Risks shall be withheld in
whole or in part by reason of any act or default of the Tenant any undertenant
or other occupier of the Premises or anyone at the Premises with the authority
of any of them) and, as often as may be necessary, reinstate, rebuild or renew
each part of them.



--------------------------------------------------------------------------------

4.4.2    To replace from time to time any of the Landlord’s fixtures and
fittings which become in need of replacement with new ones which are similar in
type and quality. 4.4.3    To keep all parts of the Premises as are not built on
in a good and clean condition, adequately surfaced and free from weeds, and any
landscaped areas properly cultivated and maintained and any trees preserved. 4.5
   Plant and machinery    To keep all plant machinery and other equipment (not
being moveable property of the Tenant or any undertenant) in the Premises
properly maintained and in good working order and condition and for that purpose
to employ reputable contractors regularly to inspect, maintain and service the
same. 4.6    Decorations    In every Decoration Year and also in the last three
months of the Term howsoever determined (but not more than once in the last
eighteen months of the Term and not in the last year of the Term if the Tenant
renews this Lease or enters into a Further Lease (as defined in clause 10)
unless that is a Decoration Year) in a good and workmanlike manner to prepare
and decorate (with two coats at least of good quality paint) or otherwise treat
as appropriate all parts of the Premises required to be so treated and as often
as may be reasonably necessary to wash down all washable surfaces such
decorations and treatment in the last year of the Term to be executed in such
colours and materials as the Landlord may reasonably require. 4.7    Cleaning   
To keep the Premises in a clean and tidy condition. 4.8    Yield up 4.8.1   
Immediately prior to the expiration or sooner determination of the Term (unless
the Tenant renews this Lease or enters into a Further Lease as defined in clause
10) at the cost of the Tenant:    4.8.1.1    to replace any of the Landlord’s
fixtures and fittings which shall be missing or beyond economic repair with new
ones of similar kind and quality;    4.8.1.2    to remove from the Premises any
moulding or sign of the name or business of the Tenant or occupiers and all
tenant’s fixtures fittings furniture and effects and to make good to the
reasonable satisfaction of the Landlord all damage caused by such removal;



--------------------------------------------------------------------------------

   4.8.1.3    if required by the Landlord to remove all video data and sound
communications conducting material installed in the Premises by or at the
request of the Tenant or any undertenant; and    4.8.1.4    if and to the extent
required by the Landlord to put or reinstate the Premises in or to a condition
commensurate with the Building Specification which, for the avoidance of doubt
but without prejudice to the generality of the foregoing, shall include the
removal of alterations and additions carried out by or on behalf of the Tenant
whether before or after the commencement of the Term and the making good of all
damage caused by such removal in all cases to the Landlord’s reasonable
satisfaction. 4.8.2    Notwithstanding clause 4.8.1 above, the Tenant shall be
entitled to request the Landlord’s advice in connection with which (if any) of
the Tenant’s alterations it is required to reinstate which advice shall be given
by the Landlord to the Tenant in a timely manner in order to facilitate the
carrying out of the relevant works before the end of the Term. 4.8.3    At the
expiry or sooner determination of the Term (unless the Tenant renews this Lease
or enters into a Further Lease as defined in clause 10) quietly to yield up the
Premises to the Landlord in good and substantial repair and condition in
accordance with the covenants and other obligations on the part of the Tenant
contained in this Lease. 4.9    Rights of entry by Landlord and Head Landlord
4.9.1    To permit the Landlord with all necessary materials and appliances at
all reasonable times upon reasonable prior notice not being less than 48 hours
(except in cases of emergency) to enter and remain upon the Premises subject to
the Landlord (and those authorised by the Landlord) complying with the
conditions of entry set out in clause 4.9.3:    4.9.1.1    to view and examine
the state and condition of the Premises and to take schedules of the landlord’s
fixtures;    4.9.1.2    to exercise any of the rights excepted and reserved by
this Lease;



--------------------------------------------------------------------------------

   4.9.1.3    for any other reasonable purpose properly connected with the
management of or the interest of the Landlord in the Premises. 4.9.2    To allow
the Landlord and Head Landlord, and persons authorised by them, to enter the
Premises to perform the tenant covenants and conditions in the Head Lease to
prevent forfeiture of the Head Lease subject to the Landlord (but not the Head
Landlord to the extent such conditions are more onerous than those contained in
the Head Lease) and those authorised by the Landlord complying with the
conditions of entry set out in clause 4.9.3. 4.9.3    At all times when
exercising any right of entry under this Lease (except pursuant to clause 7.1),
the Landlord (but not the Head Landlord) and those authorised by the Landlord
shall:    4.9.3.1    cause (and procure that all those exercising the right
cause) as little inconvenience and damage and interference as reasonably
possible to the Premises and all fittings and equipment within the Premises;   
4.9.3.2    make good as soon as reasonably practicable any physical damage
caused to the Premises and all fixtures and fittings to the reasonable
satisfaction of the Tenant or other lawful occupier;    4.9.3.3    give
reasonable written notice to the Tenant of not less than 48 hours (save in the
case of emergency) of such entry; and    4.9.3.4    comply with the Tenant’s
reasonable security requirements including without limitation any restrictions
on access and entry to any areas designated as being confidential by the Tenant
which require the Landlord and any persons authorised by the Landlord to be
accompanied by the Tenant or its representatives. 4.10    To comply with notices
4.10.1    The Landlord may give written notice (the “First Notice”) to the
Tenant specifying a breach of the obligations in this Lease and requiring the
Tenant to remedy the breach in question. 4.10.2    If the Tenant shall fail
within 20 Working Days of receipt of the First Notice (or as soon as reasonably
possible after receipt in case of emergency) to commence and then diligently to
continue to comply with the First Notice the Landlord may serve a further notice
(the “Warning Notice”) on the Tenant specifying the breach



--------------------------------------------------------------------------------

   referred to in the First Notice requiring the Tenant to remedy the breach and
stating that the Landlord proposes to enter the Premises to exercise the rights
contained in clause 4.10.3. 4.10.3    If the Tenant shall fail within ten
Working Days of receipt of the Warning Notice (or as soon as reasonably possible
in case of emergency) to commence and then diligently to continue to comply with
the Warning Notice the Landlord may then without further notice enter the
Premises and carry out or cause to be carried out all or any of the works
referred to in the Warning Notice and all proper costs and expenses thereby
incurred shall be paid by the Tenant to the Landlord on demand and in default of
payment shall be recoverable as rent in arrear 4.11    Overloading floors and
services and installation of wiring etc. 4.11.1    Not to do anything which may
subject the Premises to any strain beyond that which it is designed to bear with
due margin for safety and to pay to the Landlord on demand all proper costs
reasonably incurred by the Landlord in obtaining the opinion of a qualified
structural engineer as to whether the structure of the Premises is being or is
about to be overloaded. 4.11.2    To observe the weight limits prescribed for
all lifts in the Premises. 4.11.3    Not to use or permit or suffer to be used
any electrical or electronic apparatus or equipment that does not comply with
any relevant British standard or code of practice (or any replacement thereof)
relating to such apparatus or equipment and in addition not to install or use
any electrical or electronic equipment or apparatus unless it has been fitted
with an efficient suppresser so as to prevent any interference with radio or
television reception telecommunications transmission electrical or electronic
apparatus or equipment or the operation of any other equipment in any Adjoining
Property, where such apparatus or equipment is that normally used in office
buildings. 4.12    Pipes    Not to overload or obstruct any Pipes or discharge
into any Pipes any oil or grease or any noxious or deleterious substance which
may cause an obstruction or become a source of danger or injure the Pipes or the
drainage system of the Premises or any Adjoining Property.



--------------------------------------------------------------------------------

4.13    Dangerous materials and use of machinery    Not to bring in any part of
the Premises anything which is or is likely to become dangerous offensive
combustible especially inflammable radioactive or explosive or which might
increase the risk of fire or explosion or which would cause or be likely to
cause nuisance annoyance disturbance or damage to the Landlord or any tenant
owner or occupier of any Adjoining Property PROVIDED THAT this clause shall not
prevent the use of goods and machinery utilised in connection with a modern
office building and the activities carried on thereat or (in relation to any
area designated for car parking) items usually found in car parks. 4.14    User
4.14.1    Not to use or occupy the Premises for any purpose except for the
Permitted User. 4.14.2    Not to use the Premises or any part thereof for any
auction or public or political meeting public exhibition or show or for public
entertainment or for gaming or playing amusement machines or for gambling or as
a sex shop or as a club or for the business of a turf accountancy estate agency
undertaker travel agency staff or employment agency or Government Department
where services are provided principally to visiting members of the public
without appointment. 4.14.3    Not to use the Premises or any part thereof for
any dangerous noisy noxious or offensive trade business or occupation whatsoever
nor for any illegal or immoral purpose nor for residential or sleeping purposes
save for any sleeping pods or bedrooms ancillary to the Permitted User and which
do not constitute a private residence or an hotel. 4.14.4    Not to use the
Premises for any purpose which is a nuisance or causes damage to the Head
Landlord or to owners or occupiers of any Adjoining Property or which involves
any substance which may be harmful, polluting or contaminating. 4.14.5    Not to
leave the Premises continuously unoccupied for more than thirty days without
providing such caretaking and security arrangements as are reasonable in the
circumstances in order to protect the Premises and their contents and to deal
with any emergency. 4.14.6    To provide the Landlord with a set of keys to the
Premises to enable the Landlord or its agents and others authorised by the
Landlord to enter the Premises in cases of emergency in accordance with the
provisions of this Lease.



--------------------------------------------------------------------------------

4.15    Alterations signs and visual amenity 4.15.1    Not to:    4.15.1.1   
demolish the Premises; or    4.15.1.2    erect any new building or buildings on
the Premises; or    4.15.1.3    merge or combine the Premises with any adjoining
or neighbouring premises; or    4.15.1.4    make any alterations which
materially increase or diminish the lettable floor area of the Premises (but
(subject to clause 4.15.1.5) only to the extent that this is prohibited by the
Head Landlord); or    4.15.1.5    make any alterations which would reduce the
Net Internal Area of the Office Premises (as those terms are defined in the Head
Lease) below 255,861 square feet or increase the Net Internal Area of the Office
Premises above 282,794 square feet PROVIDED THAT notwithstanding the foregoing
(and subject to the provisions of the Head Lease and clause 4.15.2) the Tenant
may make alterations which would reduce the Net Internal Area of the Office
Premises by 14,734 square feet or increase the Net Internal Area of the Office
Premises by 12,199 square feet from the Net Internal Area of the Office Premises
as at the date of this Lease;    4.15.1.6    make any alterations or additions
to the Premises which would render the Premises unfit for letting as high class
offices and retail units. 4.15.2    Not without the consent of the Landlord
(such consent not to be unreasonably withheld or delayed) and the consent of the
Head Landlord:    4.15.2.1    to make any external alterations to the Premises
other than those expressly permitted in clause 4.15.3 but including (without
limitation) alterations to the shop front or fascia of any Retail Unit (as that
term is defined in the Head Lease); or    4.15.2.2    to make any structural
alterations to the Premises other than       (a)    those expressly prohibited
in clause 4.15.1 or       (b)    those expressly permitted in clause 4.15.3.



--------------------------------------------------------------------------------

4.15.3    Notwithstanding (but subject always to) clauses 4.15.1 and 4.15.2 the
Tenant may without the consent of the Landlord:    4.15.3.1    make minor
structural alterations which do not affect the structural integrity of the
Premises;    4.15.3.2    make minor external alterations; and    4.15.3.3   
make internal non-structural alterations (including the erection and removal of
demountable partitioning). 4.15.4    Within ten Working Days following
completion of any alterations or additions carried out pursuant to clauses
4.15.2 and 4.15.3 (together the “Alterations”) the Tenant shall (i) supply to
the Landlord a set of as-built drawings and specifications showing the
Alterations as actually carried out together with appropriate structural
calculations (if applicable) and (ii) make available for inspection by the
Landlord a copy of the health and safety file kept pursuant to the Construction
(Design Management) Regulations 2007 and any subsequent legislation of a similar
nature. 4.15.5    Not without obtaining the prior written consent of the
Landlord and the Head Landlord in accordance with the terms of the Head Lease,
such consent not to be unreasonably withheld or delayed, to erect any sign
notice or advertisement which is visible from outside the Premises subject to
the proviso contained in clause 4.11 of the Headlease. 4.15.6    Promptly to
make good all damage caused to any parts of the Premises or any Adjoining
Property in the carrying out of any alterations or additions. 4.15.7    So far
as practicable and so long as it is economically viable in carrying out any
alterations to use materials from sustainable sources and to have due regard to
the impact of such alterations upon the EPC rating for the Premises. 4.16   
Works carried out to the Premises    Without prejudice to the provisions of
clause 4.15 or to any covenants and conditions which the Landlord may lawfully
require or impose in giving consent for alterations or additions to the
Premises, pursuant to the terms of this Lease the Tenant shall carry out any
alterations additions repairs replacements or other works to or in respect of
the Premises in a good and workmanlike manner without using materials which are
known or suspected to be deleterious and in accordance with the reasonable
requirements of the Landlord notified in writing to the Tenant when giving
consent.



--------------------------------------------------------------------------------

4.17    Alienation 4.17.1    Not to assign or charge any part or parts (as
distinct from the whole) of the Premises and not to agree so to do. 4.17.2   
Not to part with possession of or share the occupation of the whole or any part
or parts of the Premises or agree so to do save in relation to an assignment of
the whole of the Premises or permit any person to occupy the same save by way of
an assignment of whole or underlease of the whole of the Premises or a Permitted
Part in accordance with the provisions of this clause PROVIDED THAT nothing
contained in this clause shall prevent the Tenant from sharing occupation of the
whole or any part or parts of the Premises with an Entity which is a Group
Company of the Tenant so long as such occupation shall not create the
relationship of landlord and tenant between the Tenant and the Group Company and
notice of the sharing of occupation and the name of the Group Company is given
to the Landlord before the sharing begins and the sharing immediately comes to
an end whenever the relevant Group Company ceases to be a Group Company of the
Tenant and notice of the ceasing of sharing occupation is given forthwith to the
Landlord. For the avoidance of doubt, there shall be no limit on the number of
Group Companies permitted to share occupation pursuant to this clause and any
such sharing shall count as one unit of occupation. 4.17.3    Not to underlet
the whole of the Premises or a Permitted Part otherwise than in accordance with
the provisions of this clause 4.17 and subject thereto to procure that any
underletting is on such terms (including length of term) as shall be in
accordance with the principles of good estate management. 4.17.4    Not to
underlet the whole of the Premises otherwise than on the condition that if the
Landlord shall reasonably so require, the Tenant shall obtain an acceptable
guarantor for any proposed undertenant and such guarantor shall execute and
deliver to the Landlord a deed containing covenants by that guarantor (or, if
more than one, joint and several covenants) with the Landlord, as a primary
obligation, in the terms contained in the fourth schedule (with any necessary
changes). 4.17.5    Not to underlet the whole of the Premises or a Permitted
Part at a fine or a premium or at a rent less than the open market rental value
of the Premises at the time of such underlease or, where a Permitted Part is
underlet, the open market rental value of the Permitted Part.



--------------------------------------------------------------------------------

4.17.6    Without prejudice to the foregoing provisions not to charge or
underlet the whole of the Premises without the prior written consent of the
Landlord such consent not to be unreasonably withheld or delayed nor to assign
the whole of the Premises otherwise than in strict compliance with clauses
4.17.16 to 4.17.19. 4.17.7    Prior to any permitted underlease to procure that
the undertenant enters into direct covenants with the Landlord and the Head
Landlord as follows:    4.17.7.1    an unqualified covenant by the undertenant
that the undertenant shall not assign or charge (or agree so to do) any part or
parts (as distinct from the whole) of the Premises and shall not (save by way of
an assignment of the whole) part with possession of or share the occupation of
the whole or any part of the Premises or agree so to do or permit any person to
occupy the same save that:       (a)    where the Tenant has underlet the whole
of the Premises, the undertenant may further underlet the Premises on the same
terms mutatis mutandis as this clause 4.17 (as applicable to an underletting of
the Premises) but provided that there shall be no more than five further
underleases of the same part of the Premises granted out of any such underlease
of the whole of the Premises;       (b)    where the undertenant has underlet a
Permitted Part of the Premises, the undertenant may further underlet the
Permitted Part on the same terms mutatis mutandis as this clause 4.17 (as
applicable to an underletting of a Permitted Part) but provided that there shall
be no more than four further underleases of the same part of the Premises
granted out of any such underlease of the Permitted Part; and       (c)    the
undertenant may share occupation with Group Companies provided that no
relationship of landlord and tenant is thereby created, with any such group
sharing counting as one unit of occupation and the undertenant observing the
provisions of clause 4.17.2 (mutatis mutandis);



--------------------------------------------------------------------------------

   4.17.7.2    a covenant by the undertenant that the undertenant shall not
assign (or unconditionally agree to assign) the whole of the Premises without
obtaining the prior written consent of the Landlord such consent not to be
unreasonably withheld or delayed; and    4.17.7.3    a covenant by the
undertenant to perform and observe all the tenant’s covenants and the other
provisions contained in:       (a)    this Lease so far as they relate to the
premises underlet (other than the payment of the rents); and       (b)    the
permitted underlease. 4.17.8    Every permitted underlease shall contain:   
4.17.8.1    provisions for the review of the rent thereby reserved (which the
Tenant hereby covenants to operate and enforce) on an upwards only basis at
intervals of not less than five years (which for the avoidance of doubt need not
be coincidental with the rent reviews under this Lease) in accordance with the
provisions set out in the third schedule hereto mutatis mutandis and with
references to “Assumed Premises” being deemed to be references to premises
demised by the permitted underlease;    4.17.8.2    a covenant by the
undertenant (which the Tenant hereby covenants to enforce) prohibiting the
undertenant from doing or suffering any act or thing in relation to the premises
underlet in breach of the provisions of this Lease insofar as these provisions
relate to the premises underlet;    4.17.8.3    a condition for re-entry on
breach of any covenant by the undertenant;    4.17.8.4    (subject to the
provisions of clause 4.17.6) the same provisions (mutatis mutandis) as are set
out in clauses 4.17.16 to 4.17.19 but so that the underlease shall not be
required to include any provision equivalent to clauses 4.17.16.1 and 4.17.16.2;



--------------------------------------------------------------------------------

   4.17.8.5    provisions requiring the landlord thereunder to insure for the
loss of the principal rent payable thereunder for a period of not less than four
years and limiting any cesser of rent following damage or destruction by any
insured risk to a period no greater than the period for loss of rent insurance;
and    4.17.8.6    covenants by the undertenant equivalent to those on the part
of the Tenant contained in clauses 6.10.7 to 6.10.9. 4.17.9       Not to
underlet a Permitted Part constituting less than a whole floor of the Premises
or including any part of the Premises which is not a whole floor except by way
of Unsecured Underletting. 4.17.10       Not to underlet any floor of the
Premises so as to sub-divide it into more than four units of accommodation.
4.17.11       To take reasonable steps to enforce the performance and observance
by every such undertenant of the covenants provisions and conditions of the
underlease and not knowingly at any time to waive any breach of the same.
4.17.12       To procure that the principal rent is reviewed under any permitted
underlease in accordance with the terms thereof but not to agree any reviewed
rent with the undertenant without the prior written consent of the Landlord
(such consent not to be unreasonably withheld or delayed). 4.17.13       Not to
vary the terms or accept any surrender of any permitted underlease (or agree so
to do) without the prior written consent of the Landlord (such consent not to be
unreasonably withheld or delayed). 4.17.14       To procure that the rents
reserved by any permitted underlease shall be payable on the usual quarter days
and shall not be commuted or payable more than one quarter in advance and not to
permit the reduction of any rents reserved by any such underlease. 4.17.15      
To provide the Landlord with a certified copy of any notice given under the
Landlord and Tenant Act 1954 to the Tenant by an undertenant as soon as
reasonably practicable following receipt of the same by the Tenant. 4.17.16   
   For the purposes of section 19(1A) of the Landlord and Tenant Act 1927 it is
agreed that the Landlord may withhold consent to an assignment of the whole of
the Premises if:    4.17.16.1    the proposed assignee is not an Acceptable
Assignee; or



--------------------------------------------------------------------------------

  4.17.16.2    the proposed assignee is an Entity which is a Group Company of
the Tenant which either:      (a)    has not continuously for a period of one
year immediately preceding the date of the application to assign maintained and
which on the date of the transfer to it of this Lease maintains a credit rating
referred to in paragraph (a) of the definition of “Acceptable Assignee”; or     
(b)    would had the proposed assignee been the Tenant at any point during the
period of 12 months prior to the application to assign have adversely affected
the market value of the Landlord’s interest in the Premises in the circumstances
referred to in paragraph (b) of the definition of “Acceptable Assignee”; or  
4.17.16.3    the proposed assignee or any proposed guarantor for it is any
person or Entity who has the right to claim sovereign or diplomatic immunity or
exemption from liability from the covenants on the part of the Tenant contained
in this Lease; or   4.17.16.4    the proposed assignee or any proposed guarantor
for it is a corporation registered in or an individual resident in a
jurisdiction which does not have in place procedures for the recognition and
enforcement by the court in that jurisdiction of a judgment obtained in the
Courts of England and Wales so that such a judgment will not necessarily be
enforced without any re-examination of the merits of the case; or   4.17.16.5   
the proposed assignee or any proposed guarantor for it is any person or Entity
in relation to whom any of the events mentioned in clauses 7.1.3 to 7.1.5 of
this Lease would have occurred if that person or Entity were the Tenant under
this Lease; or   4.17.16.6    the Rent due from the Tenant under this Lease
remains unpaid; or   4.17.16.7    there is a substantial outstanding breach of
covenant on the part of the Tenant which relates to the repair of the Premises.



--------------------------------------------------------------------------------

4.17.17    For the purposes of section 19 (1A) of the Landlord and Tenant Act
1927 and section 16 of the Landlord and Tenant (Covenants) Act 1995 it is
further agreed that any consent of the Landlord to an assignment of the whole of
the Premises may be subject to:    4.17.17.1    a condition requiring that
before the Tenant completes the assignment of this Lease the Tenant and any
Guarantor jointly and severally execute and deliver to the Landlord a deed which
shall be prepared by the Landlord’s solicitors containing covenants on the part
of the Tenant (and the Guarantor if required) in the form of those contained in
the sixth schedule (amended as necessary to reflect that the Tenant and the
Guarantor are entering into the authorised guarantee agreement obligations
jointly and severally or otherwise as the Landlord may reasonably require);   
4.17.17.2    a condition that the assignment is completed and registered with
the Landlord in accordance with clause 4.18 within three months of the date of
the consent and that if it is not the consent shall be void;    4.17.17.3    a
condition that before the Tenant completes the assignment of the Lease, if the
Landlord acting reasonably determines it to be necessary, one or more guarantors
acceptable to the Landlord, acting reasonably, covenant by deed with the
Landlord in the form of guarantee set out in the fourth schedule; and/or   
4.17.17.4    a condition that prior to any permitted assignment it is procured
that the assignee enters into a direct covenant with the Landlord that with
effect from the date of the assignment until the first subsequent assignment
which is not an excluded assignment (as the expression is defined in the
Landlord and Tenant (Covenants) Act 1995) the proposed assignee will pay the
rents hereby reserved and perform and observe the covenants by the Tenant
contained in this Lease. 4.17.18    Without prejudice to the provisions of
clauses 4.17.16 and 4.17.17 the Tenant shall not assign the whole of the
Premises without the prior written consent of the Landlord and except in
relation to the circumstances mentioned in clause 4.17.16 and the conditions
mentioned in clause 4.17.17 such consent shall not be unreasonably withheld or
delayed. The parties agree that in considering whether or not the Landlord is
reasonably withholding or delaying such consent due and proper regard shall be
had to the provisions and effect of the Landlord and Tenant (Covenants) Act
1995.



--------------------------------------------------------------------------------

4.17.19    Clauses 4.17.16 and 4.17.17 shall operate without prejudice to the
Landlord’s right (acting reasonably and having regard to the other provisions of
such clauses) to refuse such consent on any other ground or grounds where such
refusal would be proper and reasonable or to impose further conditions upon the
grant of consent where such imposition would be proper and reasonable. 4.17.20
   If at any time any one or more provisions of this clause 4.17 is or becomes
invalid or illegal or unenforceable in any respect under any law the validity
legality and enforceability of the remaining provisions hereof shall not be in
any way affected or impaired thereby. 4.17.21    To the extent (if any)
necessary to make the foregoing provisions of this Lease effective (but not
further or otherwise) section 144 of the Law of Property Act 1925 shall not
apply. 4.18    Registration of dispositions    Within 30 days of every
assignment transfer assent underlease assignment of underlease mortgage charge
or any other disposition whether mediate or immediate of or relating to the
Premises (however remote) to supply to the Landlord a copy certified by the
Tenant’s solicitors of the document evidencing or effecting such disposition and
on each occasion to pay to the Landlord or its solicitors a reasonable
registration fee. 4.19    Disclosure of information    Whenever a party to this
Lease shall reasonably request, but not more than once a year (save in the last
year of the Term), to supply to the other party sufficient particulars of all
occupations and derivative and superior interests in the Premises however remote
or inferior or superior. The Tenant shall in addition supply any necessary
particulars of the rents and licence fees payable and any rent or licence fee
review determination thereunder and to the extent only that the Tenant already
possesses the same such further or other information as the Landlord may
reasonably and properly require in relation to all occupations and derivative
interests in the Premises from time to time and to supply certified copies of
all documentation supplemental to or collateral with any underleases of the
Premises including (without limitation) memoranda recording the rent payable
following review or other determination thereof but subject to the party making
the request paying the reasonable costs of the other party of providing any
information under this clause.



--------------------------------------------------------------------------------

4.20    Landlord’s costs    Within ten Working Days of demand, to pay to the
Landlord and the Head Landlord all reasonable and proper costs fees charges
disbursements and expenses properly incurred by them: 4.20.1    in relation to
or in reasonable contemplation of the preparation and service of a notice under
section 146 of the Law of Property Act 1925 and of any proceedings under section
146 or 147 of that Act (whether or not any right of re-entry or forfeiture has
been waived by the Landlord or a notice served under section 146 is complied
with by the Tenant or the Tenant is relieved under the provisions of that Act
and even though forfeiture may be avoided otherwise than by relief granted by
the Court); 4.20.2    in relation to or in reasonable contemplation of the
preparation and service of all proper notices and schedules relating to wants of
repair served during the Term or no later than six months following the end of
the Term (but relating only to such wants of repair for which the Tenant is
liable); 4.20.3    in connection with the proper and reasonable recovery or
attempted recovery of arrears of rent or other sums overdue from the Tenant or
in procuring the remedying of the breach of any covenant by the Tenant; and
4.20.4    in relation to any application for consent required or made necessary
by this Lease (such costs to include reasonable management and monitoring fees
and expenses where properly incurred) whether or not the same is granted (except
in cases where the Landlord is obliged not to unreasonably withhold its consent
and the withholding of its consent is unreasonable or where any conditions to
consent are not properly imposed) or whether the application be withdrawn,   
and in relation to any payment due pursuant to clauses 4.20.1 to 4.20.3, on an
indemnity basis. 4.21    Statutory requirements 4.21.1    At the Tenant’s own
expense to comply in all respects with every statute now in force or which may
after the date of this Lease be in force and any other obligation imposed by law
and all regulations laws or directives made or issued by or with the authority
of The European Commission and/or The Council of Ministers relating to the
Premises or their use, including (without prejudice to the generality of this



--------------------------------------------------------------------------------

   clause) the Offices, Shops and Railway Premises Act 1963, the Fire
Precautions Act 1971, the Defective Premises Act 1972, the Health and Safety at
Work etc. Act 1974 and the Environmental Protection Act 1990 insofar as such
statute or obligation relates to the Premises and compliance with such statute
or other obligation is not required due to the default of the Landlord in
performing any obligation in this Lease. 4.21.2    To execute all works and
provide and maintain all arrangements on or in respect of the Premises or their
use which are required by any statute now in force or which may after the date
of this Lease be in force or by any government department, local, public or
other competent authority or court of competent jurisdiction acting under or in
pursuance of any statute, whether any of the same are required to be carried out
by the landlord, tenant or occupier, and shall indemnify the Landlord against
all costs, charges, fees and expenses of, or incidental to, the execution of any
works or the provision or maintenance of any arrangements so required provided
that such obligation does not arise due to the default of the Landlord in
performing any obligation in this Lease. 4.21.3    Not to do or omit to be done
in or near the Premises any act or thing by reason of which the Landlord or any
owner or occupier of any Adjoining Property may under any statute or
non-statutory regulations become liable to pay any penalty damages compensation
costs charges or expenses. 4.22    Planning Acts 4.22.1    To comply with the
provisions and requirements of the Planning Acts and to indemnify and keep the
Landlord indemnified against all actions proceedings demands costs expenses and
liability in respect of any contravention. 4.22.2    Not to apply for planning
permission or for other consents required under the Planning Acts in respect of
the Premises or for certificates or determinations as to lawful use without the
prior written consent of the Landlord, such consent not to be unreasonably
withheld or delayed where under the relevant provisions of this Lease the
consent of the Landlord is not required or cannot be unreasonably withheld in
respect of the matters the subject of the application provided that no such
consent is required in relation to any alterations which the Tenant is permitted
to make without the consent of the Landlord. 4.22.3    At the Tenant’s own
expense to obtain and, if appropriate, renew any planning permission and any
other consent and serve all necessary notices required for the carrying out by
the Tenant of any operations or the commencement or continuance of any use of
the Premises.



--------------------------------------------------------------------------------

4.22.4    To pay and satisfy any charge or levy that may hereafter be lawfully
imposed under the Planning Acts in respect of any Development by the Tenant on
or at the Premises. 4.22.5    The Tenant shall not implement any planning
permission or consent required under the Planning Acts before it has been
produced to and approved in writing by the Landlord such approval not to be
unreasonably withheld or delayed. 4.22.6    Unless the Landlord shall otherwise
direct to carry out and complete before the expiration or sooner determination
of the Term:    4.22.6.1    any works stipulated to be carried out to the
Premises as a condition of any planning permission granted during the Term and
implemented by the Tenant or any undertenant; and    4.22.6.2    any Development
begun upon the Premises by the Tenant or any undertenant in respect of which the
Landlord shall or may be or become liable for any charge or levy under the
Planning Acts. 4.22.7    If and when called upon so to do to produce to the
Landlord as soon as reasonably practicable following demand and at the
Landlord’s cost all plans documents and other evidence as the Landlord may
reasonably require in order to satisfy itself that the provisions of this clause
have been complied with in all respects. 4.23    Statutory notices    Within 14
days after receipt of the same (or sooner if requisite having regard to the time
limits stated therein) to produce to the Landlord a copy and any further
particulars reasonably required by the Landlord of any notice or order or
proposal given to the Tenant and relevant to the Premises or the occupiers
thereof and without delay to take all necessary steps to comply with the notice
or order so far as the same is the responsibility of the Tenant and at the
request and cost of the Landlord to make or join with the Landlord in making
such objection or representation against or in respect of any such notice order
or proposal as the Landlord shall deem expedient (acting reasonably) unless the
Tenant reasonably considers that to do so would materially prejudice its
commercial interests.



--------------------------------------------------------------------------------

4.24    Defective premises    Immediately upon becoming aware of the same, to
give written notice to the Landlord of any defect in the Premises which might
give rise to an obligation on the Landlord to do or refrain from doing any act
or thing so as to comply with the duty of care imposed on the Landlord pursuant
to the Defective Premises Act 1972 and at all times to display and maintain all
notices which the Landlord may from time to time reasonably require in order to
satisfy such provisions to be displayed in relation thereto. 4.25    Fire
precautions and equipment etc.    To comply with the requirements of the
insurers of the Premises in relation to fire precautions affecting the Premises.
4.26    Encroachments and easements 4.26.1    Save as part of any alterations to
which the Landlord has given its consent in accordance with an application made
by the Tenant pursuant to clause 4.15 not without the consent of the Landlord
(such consent not to be unreasonably withheld or delayed) to stop up or obstruct
(other than to an immaterial extent in the context of the Premises taken as a
whole) any of the windows or lights belonging to the Premises nor to knowingly
permit any new window opening doorway passage Pipes or other encroachment or
easement to be made or acquired into upon or over the Premises or any part
thereof and in case any person shall attempt to make or acquire any encroachment
or easement to give written notice thereof to the Landlord immediately the same
shall come to the notice of the Tenant and at the reasonable request and cost of
the Landlord to adopt such means as may be reasonably required by the Landlord
for preventing any such encroachment or the acquisition of any such easement.
4.26.2    Not to give to any person any acknowledgement that the Tenant enjoys
the access of light to any of the windows or openings of the Premises by the
consent of such person nor to pay any sum of money or enter into any agreement
with any person for the purpose of inducing or binding such person to abstain
from obstructing the access of light to any of the windows or openings and in
the event of any person doing or threatening to do anything which obstructs the
access of light to any of the windows or openings forthwith to notify the
Landlord of the same after becoming aware of the same.



--------------------------------------------------------------------------------

4.27    Reletting and sales    To permit all persons with the written authority
of the Landlord to view the Premises at all reasonable hours in the daytime upon
prior appointment having been made provided that any such entry permitted by
this clause 4.27 shall be on the terms and in accordance with the conditions of
entry set out in clause 4.9.3. 4.28    Indemnity    To keep the Landlord fully
indemnified from and against all reasonably foreseeable actions proceedings
claims demands losses costs expenses damages and liability arising from any
breach of the Tenant’s covenants or other obligations contained in this Lease
provided that the Landlord shall notify the Tenant of any such liability and
take all reasonable steps to mitigate such liability having regard to the nature
of the breach. 4.29    Value Added Tax 4.29.1    Where, pursuant to the terms of
this Lease, the Landlord or any other person (for the purposes of this clause
4.29.1, the “Supplier”) makes or is deemed to make a supply to the Tenant for
Value Added Tax purposes and Value Added Tax is or becomes chargeable on such
supply, the Tenant shall (a) if any other consideration given for such supply
consists wholly of money, at the same time as paying such other consideration;
or (b) if such other consideration does not consist wholly of money, on demand,
pay to the Supplier (in addition to any other consideration for such supply) a
sum equal to the amount of such Value Added Tax and the Supplier shall provide
the Tenant with a Value Added Tax invoice in respect of such supply in
accordance with the requirements of the Value Added Tax Act 1994. 4.29.2   
Where, pursuant to the terms of this Lease, the Tenant is required to reimburse
the Landlord or any other person (for the purposes of this clause 4.29.2, the
“Recipient”) for any cost, fee, charge, disbursement or expense (or any
proportion of it), the Tenant shall also reimburse the Recipient for any part of
such cost, fee, charge, disbursement or expense (or proportion of it) which
represents Value Added Tax, save to the extent that the Recipient is entitled to
credit or repayment in respect of such Value Added Tax from H M Revenue &
Customs. 4.29.3    For the avoidance of doubt the Landlord shall not be under a
duty to exercise or not to exercise any option or right conferred on the
Landlord by the legislation relating to Value Added Tax (including any
regulations made thereunder) so as to reduce or avoid any liability to Value
Added Tax referred to in clauses 4.29.1 or 4.29.2 above or so as to entitle or
enable the Landlord to so obtain a credit for such Value Added Tax as referred
to in clause 4.29.2 above.



--------------------------------------------------------------------------------

4.29.4    Not to use the whole or any part of the Premises in such a way or
otherwise act in a manner as would cause the option to tax made by the Landlord
in respect of the Premises to be disapplied. 4.29.5    To provide to the
Landlord as soon as may reasonably be practicable such information and
supporting evidence as the Landlord may reasonably require to determine whether
supplies of goods and services to the Tenant under this Lease are taxable or
exempt for the purposes of Value Added Tax, and to notify the Landlord, as and
when they occur, of changes which render that information incorrect or likely to
be incorrect. 4.30    Covenants affecting reversion   

To perform and observe the provisions of the deeds and documents referred to in
the fifth schedule hereto so far as the same are still subsisting and capable of
taking effect and relate to or affect the Premises (other than the Head Lease
and the

Copthall Avenue Head Lease).

4.31    To comply with Headlease and Management Agreement 4.31.1    Save to the
extent that the Landlord covenants to perform the same pursuant to clause 5.5
not to do or permit or omit to be done anything which would constitute a breach
of covenants conditions exceptions and reservations contained in the Head Lease
as at the date of this Lease. 4.31.2    To provide to the Landlord all relevant
information requested by the Landlord necessary to enable the Landlord to comply
with its obligations pursuant to the Head Lease. 4.31.3    To comply with the
obligations on the part of the Landlord contained in the management agreement
dated 21 March 2006 between the Head Landlord (1) and the Landlord (2). 4.32   
EPC    So far as practicable and economically viable to have due regard to the
impact of any activity carried on at the Premises upon the EPC rating for the
Premises (subject to clause 4.15.7).



--------------------------------------------------------------------------------

4.33    Land Registry Matters 4.33.1    To apply to the Land Registry on Form
AP1 within the period of 20 Working Days beginning on the date of the Lease for
registration of the Lease and when the Land Registry confirms that the
registration applications have been completed to supply the Landlord with
satisfactory evidence of this. 4.33.2    To submit to the Land Registry together
with its own application for registration of the Lease against the title numbers
referred to in the fifth schedule and for registration of easements any
application for EID designation required by the Landlord (subject to the
Landlord providing to the Tenant completed Forms EX1 and EX1A together with a
cheque for the requisite fee) provided that if the Tenant’s applications are not
both submitted at the same time then the Landlord’s application for EID
designation shall be submitted together with the first application to be
submitted. 4.33.3    At the end or sooner determination of the Term to apply to
the Land Registry for the cancellation of any entry or notice of or relating to
this Lease on the Landlord’s title and to provide all reasonable assistance
required by the Landlord to remove such entries and requesting closure of the
title under which this Lease is registered. 5    LANDLORD’S COVENANTS    THE
Landlord COVENANTS (but so that the covenant on the part of the Landlord is a
covenant to do or not to do that which is covenanted for so long only as the
Landlord remains entitled to the reversion immediately expectant on the
determination of the Term) with the Tenant as follows: 5.1    that the Tenant
paying the rents reserved by this Lease and performing and observing the
covenants on the part of the Tenant contained in this Lease may peaceably hold
and enjoy the Premises during the Term without any interruption by the Landlord
or any person lawfully claiming through under or in trust for it or by any
person with title paramount; 5.2    to use best endeavours to enforce the
obligations of the Head Landlord in the Head Lease; 5.3    at the cost of the
Tenant to use best endeavours to pursue and obtain consents and approvals
required under the Head Lease following application made by the Tenant;



--------------------------------------------------------------------------------

5.4    wherever this Lease provides that any approval or consent or licence of
the Landlord is not to be unreasonably withheld, not to unreasonably withhold or
delay such approval, consent or licence; 5.5    to observe and perform the
conditions and covenants imposed on the tenant in clauses 3.1, 3.2, 4.1, 4.2,
4.4, 4.5, 4.14, 4.17, 4.23 (to the extent that such Liabilities arise as a
result of the act or default of the Landlord), 4.24 (in relation to any breach
by the Landlord of its obligations under this clause), 4.27 and 6 of the Head
Lease but so that the Landlord shall have no liability to the Tenant for any
breach of this obligation where such breach arises by reason of a breach by the
Tenant of the covenants and conditions to be observed and performed by the
Tenant under this Lease; 5.6    at the request and cost of the Tenant to use all
reasonable endeavours to enforce the obligations on the part of the Head
Landlord contained in the management agreement referred to in clause 4.31.3 and
those of the parties to the deeds referred to in paragraph 2 of the fifth
schedule; 5.7    as soon as reasonably practicable to supply to the Tenant a
copy of any notice served on the Landlord in relation to the Premises (including
any notice served by the Head Landlord); 5.8    as soon as reasonably
practicable following written request to provide to the Tenant such contact
details in relation to the Head Landlord as are then held by the Landlord; and
5.9    not without the consent of the Tenant (such consent not to be
unreasonably withheld or delayed) to give approval to the Head Landlord’s sign
pursuant to paragraph 5 of part 2 of the First Schedule to the Head Lease.



--------------------------------------------------------------------------------

6    LANDLORD’S INSURANCE 6.1    Landlord’s insurance 6.1.1    The Landlord
shall enforce the covenants of the Head Landlord in the Head Lease relating to
insurance of the Premises and shall request and use best endeavours to procure
that the Head Landlord insures against such other risks as reasonably requested
by the Tenant (subject to such exclusions and limitations as may be imposed by
the insurers). 6.1.2    The Landlord covenants to allow to the Tenant the full
benefit of the covenants in the Head Lease given by the Head Landlord in
relation to insurance of the Premises and subject to the terms of this Lease to
comply with its obligations as tenant in clause 6.2 of the Head Lease in so far
as and to the extent that such obligations are not made the responsibility of
the Tenant pursuant to this Lease. 6.1.3    If the Head Landlord ceases to be
obliged for any reason to insure the Premises, the Landlord shall insure the
Premises on the same terms as the Head Landlord was required to do under the
terms of the Head Lease whether or not the Head Lease still subsists and shall
insure against such other risks as reasonably requested by the Tenant (subject
to the same being insurable and subject to such exclusions and limitations as
may be imposed by the insurers). 6.1.4    The Landlord shall insure against loss
of rents (including any Value Added Tax payable on the rents and taking into
account the Landlord’s or the Landlord’s surveyor’s reasonable estimate of any
likely increase in the rents in accordance with the third schedule) due to loss
or damage by the Insured Risks for such period as the Landlord or the Tenant may
reasonably require (being not less than five nor more than seven years) and in
the event of any disagreement as to the length of the loss of rent insurance
period, the longer period shall prevail. 6.1.5    The Landlord shall insure
against third party and employer’s liability and such other insurances as the
Landlord (acting reasonably) may require in such amount as the Landlord or the
Landlord’s surveyor reasonably determines as appropriate for a high class
building in the City of London. 6.1.6    Following damage or destruction to the
Premises by an Insured Risk (which is not, while the Head Landlord is obliged to
insure the Premises, a Default Uninsured Risk), the Landlord shall (subject to
the Tenant complying with its obligations pursuant to clause 6.3.9) use
reasonable endeavours to obtain all planning and



--------------------------------------------------------------------------------

   other consents necessary to rebuild and reinstate the Premises as soon as
reasonably practicable and when the consents have been obtained and subject to
receiving the insurance proceeds (which the Landlord shall use best endeavours
to obtain and making up any deficiency out of its own monies) the Landlord shall
proceed to rebuild and reinstate the Premises as soon as reasonably practicable
substantially as they were before the destruction or damage in modern form if
appropriate but not necessarily identical in layout and shall in addition
reinstate the accesses to the Premises if so destroyed or damaged and shall
notify the Tenant as soon as is reasonably practicable after such damage has
occurred but in any event within twelve months of the date of such damage of its
programme and proposals for such reinstatement and keep the Tenant reasonably
informed of the progress of such reinstatement and use reasonable endeavours to
procure warranties in an industry standard form in favour of the Tenant from the
contractor and professional team. 6.2    Provision of information    On
reasonable written request, the Landlord, on receipt of the same from the Head
Landlord, will provide the Tenant with a written summary and details of the Head
Landlord’s insurance and a copy of the insurance policies together with evidence
of the payment of the most recent premiums in respect of that insurance and the
Landlord covenants to request and use best endeavours to obtain the same (and
any other information relating to the Head Landlord’s obligations to insure
under the Head Lease reasonably required by the Tenant) from the Head Landlord
on reasonable written request from the Tenant and to provide the same to the
Tenant on reasonable written request if the Landlord insures. 6.3    Tenant’s
obligations    The Tenant is: 6.3.1    if the Landlord or Head Landlord has
expressly agreed to insure alterations and additions to the Premises to notify
the Landlord of the reinstatement value of such alterations and additions made
by the Tenant or any undertenant excluding the value of tenant’s and trade
fixtures forming part of these alterations and improvements; 6.3.2    save in
relation to Default Uninsured Risks not to put in place insurance cover for the
Premises against the Insured Risks;



--------------------------------------------------------------------------------

6.3.3    to maintain third party and employer’s liability insurance in respect
of the Tenant’s use and occupation of the Premises; 6.3.4    on reasonable
request to provide to the Landlord written details of any policy or policies of
insurance maintained by the Tenant under this clause 6.3 together with evidence
for the payment of the most recent premiums in respect of those insurance
policies; 6.3.5    if it receives any insurance moneys in respect of the
Premises in respect of insurance placed in breach of clause 6.3.2 to notify the
Landlord of the amount of such insurance moneys it receives and to hold such
insurance moneys upon trust for the Landlord and the Landlord covenants to apply
such moneys to the reinstatement of the Premises in accordance with clause
6.1.6; 6.3.6    to notify the Landlord immediately in writing of any damage to
or destruction of the Premises by any of the Insured Risks of which the Tenant
becomes aware; 6.3.7    to notify the Landlord immediately in writing of any
reason known to the Tenant why the Landlord’s or Head Landlord’s insurances in
respect of the Premises may become void or voidable; 6.3.8    where reasonably
required to do so by the Landlord to enable the Landlord to comply with its
obligations in respect of reinstatement provided that a suspension pursuant to
clause 6.4 applies to the whole of such vacation period (including any
reasonable period during which the Tenant is in the course of vacating), to
vacate the Premises (or a relevant part); and 6.3.9    if the payment of any
insurance monies is refused in whole or in part by reason of any act or default
of the Tenant any undertenant or any other occupier of the Premises or any
person at the Premises with the authority of any of them to pay to the Landlord
or to whomever the Landlord so directs a sum equal to the payment so refused and
the Landlord covenants to apply such sum to the reinstatement of the Premises
pursuant to its obligations under this Lease and the Head Lease.



--------------------------------------------------------------------------------

6.4    Suspension of Rent 6.4.1    If the whole or part of the Premises are
damaged or destroyed by an Insured Risk (including for the avoidance of doubt a
Default Uninsured Risk) (save to the extent that the payment of insurance monies
are refused in whole or in part by reason of any act or default of the Tenant
any undertenant or any other occupier of the Premises or any person at the
Premises with the authority of any of them) the Rent (or a fair proportion of it
according to the extent that the Premises are unfit for occupation and use or
inaccessible) will be suspended for the period from and including the date of
such damage or destruction to and including the earlier of:    6.4.1.1    the
date on which the Premises are fit for use accessible and reinstated; and   
6.4.1.2    the date on which the loss of rent period referred to in clause 6.1.4
expires    and the Landlord shall refund to the Tenant any Rent paid by the
Tenant in respect of the period after the date of such damage or destruction and
relating to the period of any such suspension. 6.4.2    With effect from the
date of damage or destruction by a Market Uninsured Risk, the Rent or a fair
proportion of it according to the nature and extent of the damage sustained, is
to be suspended and cease to be payable until the date on which the Premises are
fit for use accessible and reinstated and the Landlord shall refund to the
Tenant any Rent paid by the Tenant in respect of the period after the date of
such damage or destruction and relating to the period of any such suspension.
6.4.3    Any dispute about the operation of this clause 6.4 is to be referred to
an Independent Person acting as an expert in accordance with the Seventh
Schedule. 6.5    Termination 6.5.1    If the Premises (or a substantial part of
them) are damaged or destroyed by an Insured Risk or an Uninsured Risk within
the last five years of the Term, so that the whole or substantially the whole of
the Premises are unfit for occupation and use or are inaccessible, either the
Landlord or the Tenant may terminate this Lease by serving six months' written
notice on the other party within twelve months of the date of damage or
destruction.



--------------------------------------------------------------------------------

6.5.2    If the Landlord has not commenced the works of rebuilding or
reinstating the Premises within the period of three years of the damage or
destruction by an Insured Risk (which is not, while the Head Landlord is obliged
to insure the Premises, a Default Uninsured Risk) the Tenant may terminate this
Lease by giving to the Landlord written notice to that effect. 6.5.3    If the
Premises are damaged or destroyed by an Insured Risk (which is not, while the
Head Landlord is obliged to insure the Premises, a Default Uninsured Risk) and
the Landlord has not practically completed the works of rebuilding or
reinstating the Premises (as evidenced by the issue of the certificate or
statement of practical completion under the building contract for the works but
subject only to such minor snagging which would not impede the use and
occupation of the Premises as high class offices by the Tenant) prior to the
expiry of the loss of rent period referred to in clause 6.1.4 the Tenant may
terminate this Lease by giving to the Landlord written notice to that effect
(unless the works have been so practically completed before the date of the
Tenant’s notice). 6.6    Damage by a Market Uninsured Risk 6.6.1    The
provisions of this Clause 6.6 apply following damage or destruction by a Market
Uninsured Risk to the Premises or any part of them. 6.6.2    The Landlord and
the Tenant shall as soon as reasonably practicable and in any event within nine
months of the date of any damage or destruction by a Market Uninsured Risk to
the Premises or any part of them, consult with each other with regard to the
Landlord’s intentions in relation to the Premises. 6.6.3    If as a result of a
Market Uninsured Risk the Premises either suffers Substantial Damage or is
destroyed the Landlord may in its absolute discretion by service in writing (an
“Election Notice”) on the Tenant given within the period of 12 months following
the date of such damage or destruction elect whether or not it intends to
rebuild or reinstate the Premises. The Landlord shall act in good faith towards
the Tenant in deciding whether or not it intends to rebuild or reinstate the
Premises. 6.6.4    If the Premises suffer damage which is not Substantial Damage
but is caused by a Market Uninsured Risk the Landlord shall (to the extent that
such damage adversely affects the use and enjoyment of the Premises by the
Tenant as high class offices) reinstate the Premises in accordance with clause
6.6.5.



--------------------------------------------------------------------------------

6.6.5    If the Landlord serves an Election Notice electing to rebuild or
reinstate the Premises so damaged or destroyed or is obliged to reinstate under
clause 6.6.4 the Landlord shall:    6.6.5.1    notify the Tenant and keep it
notified of the source or sources and amounts of finance available to the
Landlord to effect the reinstatement of the Premises and shall respond
reasonably as soon as possible to the Tenant’s reasonable requests for further
information on sources and amounts of such finance; and    6.6.5.2    use
reasonable endeavours to obtain all planning and other consents necessary to
rebuild and reinstate the Premises as soon as reasonably practicable and when
the consents have been obtained the Landlord shall proceed to rebuild and
reinstate the Premises as soon as reasonably practicable substantially as they
were before the destruction or damage in modern form if appropriate but not
necessarily identical in layout and shall in addition reinstate the accesses to
the Premises if so destroyed or damaged and shall notify the Tenant as soon as
is reasonably practicable after such damage has occurred but in any event within
twelve months of the date of such damage of its programme and proposals for such
reinstatement and keep the Tenant reasonably informed of the progress of such
reinstatement and use reasonable endeavours to procure warranties in an industry
standard form in favour of the Tenant from the contractor and professional team.
6.6.6    If the Landlord serves an Election Notice electing not to rebuild or
reinstate the Premises the Landlord or the Tenant may terminate this Lease by
giving written notice to the other to that effect to expire immediately. 6.6.7
   If the Landlord has not served an Election Notice within twelve months after
the date of damage or destruction of the Premises, the Tenant may terminate this
Lease by giving to the Landlord notice to that effect at any time thereafter to
expire immediately. 6.6.8    If the Landlord has not commenced the works of
rebuilding or reinstatement within three years of the date of damage or
destruction, the Tenant may terminate this Lease by giving to the Landlord
written notice to that effect to expire immediately.



--------------------------------------------------------------------------------

6.6.9    If the Landlord has not practically completed the works of rebuilding
or reinstating the Premises (as evidenced by the issue of the certificate or
statement of practical completion under the building contract for the works but
subject only to such minor snagging which would not impede the use and
occupation of the Premises as high class offices by the Tenant) prior to the
expiry of a period of the same length as the loss of rent period referred to in
clause 6.1.4 the Tenant may terminate the Lease by giving to the Landlord
written notice to that effect to expire immediately (unless the works have been
so practically completed before the date of the Tenant’s notice). 6.6.10    On
the expiry of any notice of termination given under this clause, this Lease will
terminate, but without affecting any liability arising from a breach of covenant
or condition which has occurred before this. 6.7    Damage by a Default
Uninsured Risk 6.7.1    The provisions of this Clause 6.7 apply until the Head
Landlord ceases to be obliged for any reason to insure the Premises and
following damage or destruction by a Default Uninsured Risk to the Premises or
any part of them. 6.7.2    The Landlord and the Tenant shall as soon as
reasonably practicable and in any event within nine months of the date of any
damage or destruction by a Default Uninsured Risk to the Premises or any part of
them, consult with each other with regard to the Landlord’s intentions in
relation to the Premises. 6.7.3    If as a result of a Default Uninsured Risk
the Premises either suffers Substantial Damage or is destroyed the Landlord
shall use best endeavours to procure payment by the Head Landlord of a sum equal
to the insurance monies which the insurer should have paid had the Head Landlord
complied with its obligations to insure in the Headlease (the “Default
Shortfall”). 6.7.4    If the Landlord receives payment of the Default Shortfall
the Landlord shall use reasonable endeavours to obtain all planning and other
consents necessary to rebuild and reinstate the Premises as soon as reasonably
practicable and when the consents have been obtained the Landlord shall proceed
to rebuild and reinstate the Premises as soon as reasonably practicable
substantially as they were before the destruction or damage in modern form if
appropriate but not necessarily identical in layout and shall in addition
reinstate the accesses to the Premises if so destroyed or damaged and shall
notify the Tenant as soon as is reasonably practicable after such damage has
occurred but in any event within twelve months



--------------------------------------------------------------------------------

   of the date of such damage of its programme and proposals for such
reinstatement and keep the Tenant reasonably informed of the progress of such
reinstatement and use reasonable endeavours to procure warranties in an industry
standard form in favour of the Tenant from the contractor and professional team.
6.7.5    If the Landlord has not received payment of the Default Shortfall
within 12 months following the date that the Premises suffers Substantial Damage
or is destroyed by a Default Uninsured Risk then subject to clause 6.7.6 the
Tenant or (subject to the Landlord having complied with its obligations in
clause 6.7.3) the Landlord may terminate this Lease by giving written notice to
the other to that effect to expire immediately PROVIDED THAT if at that date the
Landlord or the Tenant acting reasonably consider that there is a realistic
possibility of the Head Landlord paying the Default Shortfall the Landlord or
the Tenant may not terminate this Lease under this clause 6.7.5 until there is
no longer a realistic possibility of the Head Landlord paying the Default
Shortfall or the date which is 24 months following the date that the Premises
suffers Substantial Damage or is destroyed by a Default Uninsured Risk if
earlier. 6.7.6    The Landlord may at any time in its absolute discretion by
service in writing on the Tenant given within the period of 12 months following
the date of such damage or destruction elect to rebuild or reinstate the
Premises and if the Landlord serves such notice this Lease may not be terminated
under clause 6.7.5. 6.7.7    If the Premises suffers damage which is not
Substantial Damage but is caused by a Default Uninsured Risk the Landlord shall
(to the extent that such damage adversely affects the use and enjoyment of the
Premises by the Tenant as high class offices) reinstate the Premises in
accordance with clause 6.7.8. 6.7.8    If the Landlord serves notice under
clause 6.7.6 or is obliged to reinstate under clause 6.7.7 the Landlord shall:
   6.7.8.1    notify the Tenant and keep it notified of the source or sources
and amounts of finance available to the Landlord to effect the reinstatement of
the Premises and shall respond reasonably as soon as possible to the Tenant’s
reasonable requests for further information on sources and amounts of such
finance; and    6.7.8.2    use reasonable endeavours to obtain all planning and
other consents necessary to rebuild and reinstate the Premises as soon as
reasonably practicable and when the consents have been obtained



--------------------------------------------------------------------------------

      the Landlord shall proceed to rebuild and reinstate the Premises as soon
as reasonably practicable substantially as they were before the destruction or
damage in modern form if appropriate but not necessarily identical in layout and
shall in addition reinstate the accesses to the Premises if so destroyed or
damaged and shall notify the Tenant as soon as is reasonably practicable after
such damage has occurred but in any event within twelve months of the date of
such damage of its programme and proposals for such reinstatement and keep the
Tenant reasonably informed of the progress of such reinstatement and use
reasonable endeavours to procure warranties in an industry standard form in
favour of the Tenant from the contractor and professional team. 6.7.9    If the
Landlord has not commenced the works of rebuilding or reinstatement within three
years of the date of damage or destruction, the Tenant may terminate this Lease
by giving to the Landlord written notice to that effect to expire immediately.
6.7.10    If the Landlord has not practically completed the works of rebuilding
or reinstating the Premises (as evidenced by the issue of the certificate or
statement of practical completion under the building contract for the works but
subject only to such minor snagging which would not impede the use and
occupation of the Premises as high class offices by the Tenant) prior to the
expiry of a period of the same length as the loss of rent period referred to in
clause 6.1.4 the Tenant may terminate the Lease by giving to the Landlord
written notice to that effect to expire immediately (unless the works have been
so practically completed before the date of the Tenant’s notice). 6.7.11    On
the expiry of any notice of termination given under this clause, this Lease will
terminate, but without affecting any liability arising from a breach of covenant
or condition which has occurred before this. 6.8    Damage/Destruction occurring
during Tenant’s Rent Free Period    If the whole or part of the Premises are
damaged or destroyed by an Insured Risk or an Uninsured Risk prior to the Rent
Commencement Date then the Rent Commencement Date shall be deferred by one day
for every day within the period commencing on the date of damage or destruction
and ending on the date on which the whole of the Premises shall again be fit for
occupation and use and accessible but if part of the Premises has been damaged
or destroyed and provided that the remainder of the Premises is capable of
beneficial occupation and use in



--------------------------------------------------------------------------------

   accordance with the terms of this Lease notwithstanding such damage or
destruction, the Rent Commencement Date shall be so deferred only in relation to
the part of the Premises so damaged or destroyed and in such circumstances the
Rent payable from the Rent Commencement Date in respect of that part of the
Premises which is not so damaged or destroyed shall be a proportion of the Rent
calculated by reference to the Net Internal Area of the part not so damaged or
destroyed and any dispute regarding the deferment of the Rent Commencement Date
or the apportionment of the Rent shall be referred by either party to the
Independent Person acting as an expert in accordance with the Seventh Schedule.
6.9    Noting of Tenant’s Interest and Information    The Landlord covenants
with the Tenant in relation to the policy of insurance effected by the Head
Landlord or the Landlord pursuant to its obligations in this Lease that it
shall: 6.9.1    notify its insurers and shall (subject to the terms of the Head
Lease) procure that the Head Landlord notifies its insurers (if applicable) of
the interest of the Tenant in the Premises and shall use reasonable endeavours
to have such interest noted on the policies of insurance or by a general noting
under the conditions of the policies; 6.9.2    at the cost of the Tenant use
best endeavours to procure that the insurers issue a waiver of subrogation
rights in respect of the Tenant any undertenant and any other lawful occupier;
6.9.3    produce to the Tenant at the Tenant’s own cost as soon as reasonably
practicable following demand (but not more often than once in any calendar year)
a copy of the policies of insurance effected by the Landlord or the Head
Landlord and evidence of the terms of the policies and the fact that the last
premium has been paid; 6.9.4    notify the Tenant of any change in the risks
covered by the policies from time to time as well as any changes in the terms of
cover of which is becomes aware.



--------------------------------------------------------------------------------

6.10    Latent Defects Insurance Policies 6.10.1    The Tenant shall make and
diligently pursue such claims under the Latent Defects Insurance Policies as it
reasonably believes are valid and shall make such claims as soon as reasonably
practicable after becoming aware of the circumstances giving rise to the claim
and shall keep the Landlord regularly informed of progress by way of such
reports and meetings as the Landlord may reasonably require. 6.10.2    The
Landlord shall not make any claims under the Latent Defects Insurance Policies
unless:    6.10.2.1    the Landlord has first given written notice to the Tenant
of the circumstances which the Landlord believes give rise to a claim pursuant
to the Latent Defects Insurance Policies accompanied by such evidence as the
insurer would reasonably require in support of such a claim and whatever
protective notice is required to be given under the terms of the Latent Defects
Insurance Policies; and    6.10.2.2    the Tenant has not made a claim or has
not given written notice to the Landlord within 20 Working Days of the
Landlord’s notice pursuant to clause 6.10.2.1 that it has made a claim under the
Latent Defects Insurance Policies in respect of the circumstances referred to in
the Landlord’s notice. 6.10.3    In respect of any claim made by the Tenant
under the Latent Defects Insurance Policies, the Tenant will elect for
reinstatement of the Premises where the terms of the Latent Defects Insurance
Policies so permit. 6.10.4    Where the Landlord makes a claim under the Latent
Defects Insurance Policies, the Tenant’s obligations under clause 6.10.1 shall
be suspended in relation to that claim only and the Tenant shall not take any
action in respect of that claim unless its assistance is requested by the
Landlord. 6.10.5    The Landlord will procure that the relevant proceeds of
claim are paid to the Tenant (and if and to the extent that the Landlord
receives such proceeds of claim, it shall procure that the relevant proceeds are
paid to the Tenant within ten Working Days). 6.10.6    The Tenant will apply the
monies it receives as the proceeds of any claim made pursuant to the Latent
Defects Insurance Policies in remedying the defect for which the relevant monies
have been paid (unless and to the extent that the Tenant has already used its
own monies to remedy the relevant defect).



--------------------------------------------------------------------------------

6.10.7    The Landlord and the Tenant shall not, whether by act, default or
omission, do anything of any nature whatsoever which would render the Latent
Defects Insurance Policies void or voidable or reduce the amount of money which
would but for that have been recoverable thereunder. 6.10.8    The Landlord and
the Tenant shall comply with all requirements of the insurers and the terms of
the Latent Defects Insurance Policies. 6.10.9    The Tenant shall permit the
insurers and the Landlord and all persons authorised by them to exercise all
rights available to them pursuant to the Latent Defects Insurance Policies and
to take such actions as are necessary to comply with them. 7    PROVISOS   
PROVIDED ALWAYS AND IT IS HEREBY AGREED AND DECLARED as follows: 7.1   
Forfeiture    Without prejudice to any other right remedy or power herein
contained or otherwise available to the Landlord: 7.1.1    if any of the rents
reserved by this Lease or any sums due pursuant to clause 4.3 or any part of
them shall be unpaid for 14 days after becoming payable (whether formally
demanded or not); or 7.1.2    if any of the covenants by the Tenant contained in
this Lease shall not be performed and observed; or 7.1.3    if the Tenant, for
the time being, and/or the Guarantor (if any) (being a body corporate):   
7.1.3.1    calls, or a nominee on its behalf calls, a meeting of any of its
creditors; or makes an application to the Court under part 26 of the Companies
Act 2006; or submits to any of its creditors a proposal under Part I of the
Insolvency Act 1986; or enters into any arrangement, scheme, compromise,
moratorium or composition with any of its creditors (whether under Part I of the
Insolvency Act 1986 or otherwise); or



--------------------------------------------------------------------------------

   7.1.3.2    has an administrative receiver or a receiver or a receiver and
manager appointed in respect of the Tenant’s or the Guarantor’s property or
assets or any part; or    7.1.3.3    resolves or the directors or shareholders
resolve to present a petition for an administration order in respect of the
Tenant or the Guarantor (as the case may be); or an administrator is appointed;
or    7.1.3.4    has a winding-up petition or petition for an administration
order presented against it (other than a petition which is frivolous or
vexatious and which is not discharged within 20 Working Days); or passes a
winding-up resolution (other than a voluntary winding-up whilst solvent for the
purposes of an amalgamation or reconstruction); or calls a meeting of its
creditors for the purposes of considering a resolution that it be wound-up
voluntarily; or resolves to present its own winding-up petition; or is wound-up
(whether in England or elsewhere); or has a liquidator or provisional liquidator
appointed; or    7.1.3.5    shall cease for any reason to maintain its corporate
existence; or is struck off the register of companies; or otherwise ceases to
exist; or 7.1.4    if the Tenant for the time being and/or the Guarantor (if
any) (being an individual or if more than one individual, then any one of them)
makes an application to the Court for an interim order under Part VIII of the
Insolvency Act 1986 or convenes a meeting of or enters into any arrangement
scheme compromise moratorium or composition with any of his creditors or any of
them (whether pursuant to Part VIII of the Insolvency Act 1986 or otherwise) or
has a bankruptcy petition presented against him or is adjudged bankrupt or has a
receiver appointed in respect of the Tenant’s or the Guarantor’s property or
assets or any part; or 7.1.5    if analogous proceedings or events to those
referred to in this clause shall be instituted or occur in relation to the
Tenant, for the time being, and/or the Guarantor (if any) elsewhere than in the
United Kingdom; or 7.1.6    if the Tenant, for the time being, and/or the
Guarantor (if any) becomes unable to pay its debts as and when they fall due   
THEN and in any such case the Landlord may at any time thereafter re-enter the
Premises or any part thereof in the name of the whole and thereupon the Term and
this Lease shall absolutely cease and determine but without prejudice to any
rights or remedies which may then have accrued in respect of any antecedent
breach of any of the covenants contained in this Lease.



--------------------------------------------------------------------------------

7.2    No implied easements    Nothing herein contained shall impliedly confer
upon or grant to the Tenant any easement right or privilege other than those
expressly granted by this Lease and Section 62 of the Law of Property Act 1925
is excluded from this Lease. 7.3    Exclusion of warranty as to user    Nothing
contained in this Lease or in any agreement leading to its grant or in any
consent granted by the Landlord under this Lease shall imply or warrant that the
Premises may be used under the Planning Acts for the use herein authorised or
any use subsequently authorised. 7.4    Notices 7.4.1    Any notice required to
be served on the Tenant or the Guarantor (if any) under this Lease shall be in
writing and shall be validly made given or served if addressed to the Tenant or
the Guarantor (if any) respectively (and if there shall be more than one of them
then any one of them) and delivered personally or sent by pre-paid registered
mail addressed (in the case of a company) to its registered office or (whether a
company or individual) its last known address. 7.4.2    Any notice required to
be served on the Landlord shall be in writing and shall be validly given or
served if addressed to the Landlord and delivered personally or sent by pre-paid
registered mail to its registered office. 7.4.3    Any notice required to be
served on BlackRock Investment Management (UK) Limited or a Group Company of
that company shall be marked for the attention of the General Counsel -
International, Legal and Compliance.



--------------------------------------------------------------------------------

7.5    Invalidity of certain provisions    If any term of this Lease or the
application thereof to any person or circumstances shall to any extent be
invalid or unenforceable the same shall be severable and the remainder of this
Lease or the application of such term to persons or circumstances other than
those as to which it is held invalid or unenforceable shall not be affected
thereby and each term and provision of this Lease shall be valid and be enforced
to the fullest extent permitted by law. 7.6    Plans drawings etc    The
Landlord shall have an irrevocable and assignable non-exclusive licence or
sub-licence free from any copyright claim as from the expiry or sooner
determination of this Lease to use and reproduce all plans drawings
specifications models and other technical information required to be furnished
by the Tenant to the Landlord under this Lease but so that the Landlord shall
use the same only in connection with the use ownership operation maintenance and
alteration of the Premises and the Tenant shall deliver all such documents to
the Landlord promptly upon the expiry or sooner determination of this Lease
provided always that the Landlord covenants to treat as supplied in confidence
all drawings, plans, specifications, costs, calculations and other technical
information supplied or made available to it by the Tenant. 7.7    Third Party
Rights    A person who is not a party to this Lease has no rights by virtue of
the Contracts (Rights of Third Parties) Act 1999 to enforce any terms of this
Lease but this does not affect any right or remedy of a third party which exists
or is available apart from that Act. 7.8    Applicable Law and Jurisdiction   
This Lease shall be governed by and construed in all respects in accordance with
the Laws of England and proceedings in connection therewith shall be subject
(and the parties hereby submit) to the non-exclusive jurisdiction of the English
Courts and for the purposes of Rule 6.15 of Civil Procedure Rule 1998 and any
other relevant Rules thereof the Tenant and the Guarantor (if any) hereby
irrevocably agree that any process may be served upon them by leaving a copy
addressed to them at their address as stated above or at such other address for
service within England and Wales as may be notified in writing from time to time
to the Landlord.



--------------------------------------------------------------------------------

7.9    Representations    The Tenant acknowledges that this Lease has not been
entered into in reliance wholly or partly on any statement or representation
made by or on behalf of the Landlord except any such statement or representation
that is expressly set out in this Lease or in written reply to enquiries raised
by the Tenant’s solicitors of the Landlord’s solicitors prior to the date of any
agreement pursuant to which this Lease is granted. 7.10    Transfer on Cessation
Date 7.10.1    The parties acknowledge that the Transfer Regulations may apply
in respect of the Tenant Transferor Employees on the Cessation Date. It is
agreed that contracts of employment of the Tenant Transferor Employees will
(save in so far as such contract relates to any occupational pension scheme)
have effect after the Cessation Date as if originally made between the Incoming
Service Provider and the Tenant Transferor Employees. 7.10.2    The Tenant
shall, or shall procure that the Tenant Transferor shall, pay and shall
indemnify the Incoming Service Provider against all reasonable costs, expenses,
and all damages, compensation, and all fines and other liabilities which it may
suffer or incur arising out of or in connection with any claim action or demand
by an Tenant Transferor Employee arising from any acts or omissions of the
Tenant Transferor (save where such acts or omissions arise from a failure of the
Landlord and/or the Incoming Service Provider to comply with its statutory or
legal obligations) in relation to his employment or the termination of his
employment prior to and including the Cessation Date. 7.10.3    The Landlord
shall, or shall procure that the Incoming Service Provider shall, be liable for
and shall indemnify the Tenant Transferor in respect of any costs, expenses,
damages, compensation, fines and other liabilities which are incurred by the
Tenant Transferor arising out of or in connection with:    7.10.3.1    any
failure by the Incoming Service Provider to comply with its or their obligations
under Regulations 13 and/or 14 of the Transfer Regulations;    7.10.3.2    any
proposal by the Landlord and/or the Incoming Service Provider prior to or
following the Cessation Date to make a change which amounts to or would amount
to a repudiatory breach of contract of employment of any person assigned to the
Building Services or to



--------------------------------------------------------------------------------

      make a substantial change to the working conditions of any person assigned
to the Building Services to the material detriment of that person assigned to
the Building Services. For the purposes of this sub-clause the expressions
“repudiatory breach”, “substantial change” and “material detriment” shall have
the same meanings as for the purposes of Regulations 4(9) and 4(11) of the
Transfer Regulations respectively. 7.10.4    If the employment or any
liabilities in respect of the employment or its termination of any employee or
former employee of the Tenant Transferor (other than any Tenant Transferor
Employee) (“the Individual”) is alleged to transfer by reason of the cessation
of this Lease and the Transfer Regulations to the Landlord or the Incoming
Service Provider then the following shall occur:    7.10.4.1    the Landlord or
the Incoming Service Provider shall upon becoming aware of the same give written
notice to the Tenant of such transfer or alleged transfer and provide such
details of the Individual as it has in its possession;    7.10.4.2    the Tenant
Transferor shall have seven days from dispatch of the notice under this Clause
to provide the Individual with a written offer of employment with the Tenant
Transferor to commence forthwith and to provide the Landlord or the Incoming
Service Provider with written evidence of such offer;    7.10.4.3    if the
Individual rejects the offer or the offer is not made then the Tenant Transferor
shall notify the Landlord or the Incoming Service Provider forthwith. The
Incoming Service Provider shall be entitled in the absence of any confirmation
of offer under Clause 7.10.4.2 or upon receipt of notice that the offer was not
made or was rejected to terminate the employment or alleged employment of the
Individual forthwith;    7.10.4.4    the Tenant shall, or shall procure that the
Tenant Transferor shall, indemnify the Landlord and Incoming Service Provider
against all costs, claims, damages, awards payments expenses and other
liabilities in relation to the employment or alleged employment of any
Individual or termination of the same.



--------------------------------------------------------------------------------

7.10.5    During the Termination Period the Tenant shall procure that the Tenant
Transferor shall:    7.10.5.1    (on receipt of a written request from the
Landlord or the Incoming Service Provider) provide in writing within 28 days
full details of the Tenant Transferor Employee including details of their
material terms and conditions of employment, age, length of continuous service,
sex, current remuneration benefits and any other information relevant to their
employment.    7.10.5.2    not (without the written consent of the Landlord,
such consent not to be unreasonably withheld or delayed) dismiss, transfer to
other duties or vary the contract of employment, remuneration or benefits of any
Tenant Transferor Employee, or recruit or transfer any person so as to make them
an Tenant Transferor Employee;    7.10.5.3    co-operate fully with the Incoming
Service Provider and provide all necessary information relating to the Tenant
Transferor Employees to allow the Incoming Service Provider to carry out its
obligations to the Tenant Transferor Employee where employment is or may be
transferred under the Transfer Regulations to such Incoming Service Provider.   
7.10.5.4    warrant that all information provided pursuant to Clauses 7.10.5.1
and 7.10.5.3 shall be true and accurate in all material respects and indemnify
the Landlord and any Incoming Service Provider against any reasonable costs,
awards, expenses (including reasonable legal fees) and liabilities which either
of them may incur or suffer as a result of a breach of this warranty. 7.10.6   
On the Cessation Date the Tenant will procure that the Tenant Transferor shall
undertake and warrant to the Incoming Service Provider that it will provide to
the Incoming Service Provider accurate complete and up-to-date details of the
material terms of employment of the Tenant Transfer Employees. 7.10.7    Each
party undertakes, if a claim, demand or action is made or threatened that may
give rise to a claim for indemnity under this Clause 7.10 then that party shall
as the case may be:    7.10.7.1    notify the indemnifying party of such a
claim, demand or action in writing within 5 Working Days of it first being made
or threatened or if not reasonably practicable to do so then as soon as
reasonably practicable thereafter;



--------------------------------------------------------------------------------

   7.10.7.2    give the indemnifying party promptly all reasonable co-operation,
assistance and information which may be relevant to the claim, demand or action;
and    7.10.7.3    not admit, defend, compromise, negotiate or settle the claim
or action without the consent of the indemnifying party (such consent not to be
unreasonably withheld or delayed) in writing. 8    NEW TENANCY    This Lease
constitutes a new tenancy for the purposes of the Landlord and Tenant
(Covenants) Act 1995. 9    LIMITATION OF LIABILITY 9.1    Mourant & Co Trustees
Limited and Mourant Property Trustees Limited (the “Trustees”) are entering into
this Lease solely in their capacities as trustees of the Drapers Gardens Unit
Trust (the “Trust”) and, as such, any liability on the part of the Trustees
pursuant to this Lease or arising as a result of any part of this Lease is
limited to the assets held on trust for the time being of the Trust which are in
its possession or under their control as trustees of the Trust. 9.2   
Notwithstanding any other provision of this Lease, the Trustees have no
obligation to meet any claim or liability under this Lease except to the extent
that such claim or liability can properly be met by the Trustees out of assets
held by the Trustees on behalf of the Trust. 9.3    The parties hereto
acknowledge that the effect of clauses 9.1 and 9.2 is that they shall have no
recourse to any assets of the Trustees other than to those assets which are in
their possession or under their control as trustees of the Trust. 9.4    The
parties acknowledge that references in this Lease to the Trustees are references
to the Trustees in their capacity as trustees of the Trust and references to
actions in such capacity only and not to any other capacity whatsoever.



--------------------------------------------------------------------------------

10    OPTION TO RENEW 10.1    In this Clause:    Contractual Term    the
contractual term granted by this Lease;    Further Lease    the further lease to
be granted by the Landlord to the Tenant on the terms referred to in Clause 10.3
pursuant to the exercise of the Option; and    Option    the option of the
Tenant for the grant by the Landlord to it of the Further Lease pursuant to this
clause 10. 10.2    The Tenant may exercise the Option not more than 18 months
nor later than 12 months before the expiry of the Contractual Term by the Tenant
giving notice to the Landlord to that effect. 10.3    The Further Lease is to be
on the following terms: 10.3.1    the term is to be for five years commencing on
the expiry of the Contractual Term; 10.3.2    the Rent Commencement Date is to
be the date of commencement of the term granted by the Further Lease; 10.3.3   
the rent reserved is to be the yearly rent reserved under this Lease immediately
preceding the expiry of the Contractual Term and the review date for the
purposes of the third schedule of the Further Lease is to be the date of
commencement of the term granted by the Further Lease and for the purposes of
the Third Schedule to the Further Lease, the term of the lease from the willing
landlord to the willing tenant will be ten years and the provisions of paragraph
2.2 of the Third Schedule will not apply; 10.3.4    the covenants and conditions
(including the proviso for re-entry but excluding these provisions for an option
for a Further Lease) in this Lease, apart from the yearly rent reserved and the
rent review dates, are to be incorporated in the Further Lease with such
appropriate adjustments as to dates and times as the passage of time renders
necessary; and 10.3.5    any Guarantor is to be a party to the Further Lease on
the same terms as apply to this Lease. 10.4    In pursuance of the exercise of
the Option, as soon as practicable following expiry of the Contractual Term the
Landlord shall grant and the Tenant shall accept the grant of the Further Lease,
unless:



--------------------------------------------------------------------------------

10.4.1    this Lease has been terminated before the expiry of the Contractual
Term; or 10.4.2    the Tenant is at the date of exercise of the Option or at the
expiry of the Contractual Term in breach of its obligation to pay Rent.

IN WITNESS whereof this Lease has been executed by the parties as a Deed and
delivered on the day and year first above written



--------------------------------------------------------------------------------

FIRST SCHEDULE

Rights Granted

The grant of this Lease to the Tenant is with the benefit of the rights set out
in part 1 of the first schedule to the Head Lease (including the Copthall Avenue
Head Lease) in common with the Landlord and any other persons having the same or
like rights.



--------------------------------------------------------------------------------

SECOND SCHEDULE

Exceptions and Reservations

The rights and easements set out in part 2 of the first schedule to the Head
Lease (including the Copthall Avenue Head Lease) are excepted and reserved out
of the Premises to the Landlord and all other persons authorised by it or having
the like rights and easements including, where appropriate, the Head Landlord.



--------------------------------------------------------------------------------

THIRD SCHEDULE

Rent Reviews

 

1    Definitions    In this schedule the following expressions shall have the
following meanings: 1.1    “Assumed Premises” means the Premises on the
assumption that: 1.1.1    the Tenant has removed all tenant’s fixtures and all
improvements and alterations carried out by the Tenant otherwise than pursuant
to an obligation to the Landlord (reinstating and making good any damage caused
to the Premises in so doing) and has left the Premises (constructed and fitted
out as specified in paragraph 1.1.2) as clear space; and 1.1.2    the Premises
have been constructed by the Landlord at its own cost and completed immediately
prior to the grant of this Lease in accordance with the Building Specification
and as altered from time to time by alterations carried out by and at the
expense of the Landlord and improvements and alterations carried out by the
Tenant pursuant to an obligation to the Landlord (other than pursuant to a
statutory obligation); 1.2    the “Assumptions” means the following assumptions
(if not facts) at the relevant Review Date: 1.2.1    that the Assumed Premises
are in a condition consistent with the provisions of paragraph 1.1 of this
schedule; and 1.2.2    that there shall be no discount reduction or allowance to
reflect (or compensate any incoming tenant for the absence of) any rent free or
concessionary rent period which reflects the time it would take for the incoming
tenant to fit out the Assumed Premises so as to be ready for immediate use or
any capital payment or other consideration in lieu thereof and which could
reasonably be expected to be granted to the willing lessee in the open market at
the relevant Review Date so that such Open Market Rent shall be that which would
be payable after the expiry of any such rent free or concessionary rent period
which the willing lessee shall hereby be assumed to have enjoyed or after
receipt by the willing lessee of any such capital payment or other consideration
in lieu thereof; and



--------------------------------------------------------------------------------

1.2.3    that no work has been carried out to the Premises by the Tenant any
undertenant or their respective predecessors in title during the Term which has
diminished the rental value of the Premises; and 1.2.4    that if the Premises
or the necessary accessways and/or access roads thereto have been destroyed or
damaged they have been fully rebuilt and reinstated save to the extent that the
Landlord is in breach of its covenants to rebuild and reinstate the Premises and
the necessary accessways and/or access roads thereto and has not remedied such
breach within a reasonable period following notification of such breach; and
1.2.5    that the Assumed Premises together with all necessary accessways and
access roads comply with all statutory and regulatory requirements; and 1.2.6   
that all the covenants contained in this Lease have been fully performed and
observed save to the extent that the Landlord is in breach of any of its
covenants and has not remedied such breach within a reasonable period following
notification of such breach; 1.3    the “Disregarded Matters” means: 1.3.1   
any effect on rent of the fact that the Tenant or any Group Company of the
Tenant or any undertenant or any Group Company of any undertenant or their
respective predecessors in title have been or are in occupation of the Premises
or any part thereof; 1.3.2    any goodwill attached to the Premises by reason of
the business then carried on at the Premises by the Tenant or any Group Company
of the Tenant or any permitted undertenant or any Group Company of any permitted
undertenant; 1.3.3    any improvements to the Premises made before or during the
Term by the Tenant or any undertenant or their respective predecessors in title,
with the consent of the Landlord where required under this Lease other than
those:    1.3.3.1    made in pursuance of an obligation to the Landlord (save
pursuant to a statutory obligation); or    1.3.3.2    for which the Landlord has
made a financial contribution to the extent of that contribution; 1.3.4    the
provisions of clause 10;



--------------------------------------------------------------------------------

1.3.5    the provisions of paragraphs 1.4, 1.5 and 2.2 of this third schedule.
1.4    “First Review Maximum Rent” means £16,875,291 per annum. 1.5    “First
Review Minimum Rent” means £15,321,072 per annum. 1.6    “Open Market Rent”
means (subject to paragraph 4 below) the clear yearly rack rent at which the
Assumed Premises could reasonably be expected to be let as a whole at the
relevant Review Date by a willing landlord to a willing tenant with vacant
possession and without any premium or any consideration other than rent for the
grant thereof for a term of fifteen years (in the case of the Review Dates
occurring on the fifth and tenth anniversary of the date of commencement of the
Term) or ten years (in the case of every other Review Date) commencing on the
relevant Review Date and with open market rent reviews on each successive fifth
anniversary of the commencement of the term and otherwise on the terms and
conditions and subject to the covenants and provisions contained in this Lease
and in any direct deed of covenant given by the Tenant to the Head Landlord
other than the amount of the Rent payable under this Lease and otherwise subject
to the provisions for the review of the Rent contained in this schedule and
making the Assumptions but disregarding the Disregarded Matters; 1.7    the
“President” means the President for the time being of the Royal Institution of
Chartered Surveyors and includes the duly appointed deputy of the President or
any person authorised by the President to make appointments on his behalf; and
1.8    “Rent Restrictions” means the restrictions imposed by any statute for the
control of rent in force on a Review Date or on the date on which any increased
rent is ascertained in accordance with this schedule and which operate to impose
any limitation whether in time or amounts on the assessment or the collection of
any increase in rent or any part thereof; 1.9    “Surveyor” means an independent
chartered surveyor of not less than fifteen years’ standing who is a Fellow of
the Royal Institution of Chartered Surveyors and who is experienced in the
letting or valuation of buildings similar to the Assumed Premises in the City of
London appointed from time to time to determine the Open Market Rent pursuant to
the provisions of this schedule and the Surveyor shall act as an arbitrator in
accordance with the Arbitration Act 1996.



--------------------------------------------------------------------------------

2    The Rent 2.1    Subject to paragraph 2.2 of this schedule from and
including each Review Date the Rent shall be equal to the Open Market Rent at
the relevant Review Date as ascertained in accordance with the provisions of
paragraph 3 below or as determined under the provisions of paragraph 4 below (as
the case may be). 2.2    In relation to the rent review on the Review Date
occurring on the fifth anniversary only of the date of commencement of the Term:
2.2.1    if the Open Market Rent is greater than the First Review Maximum Rent,
the Rent payable from and including the Relevant Review Date shall be the First
Review Maximum Rent; or 2.2.2    if the Open Market Rent is less than the First
Review Minimum Rent, the Rent payable from and including the relevant Review
Date shall be the First Review Minimum Rent. 3    Agreement or determination of
the Open Market Rent    The Open Market Rent at any Review Date may be agreed in
writing at any time between the Landlord and the Tenant but if for any reason
the Landlord and the Tenant have not so agreed then from a date two months prior
to the relevant Review Date either the Landlord or the Tenant may by notice in
writing to the other require the Open Market Rent to be determined by the
Surveyor. 4    Deemed Open Market Rent    Subject always to the provisions of
paragraph 2.2 of this Third Schedule if the Open Market Rent at any Review Date
(as ascertained pursuant to paragraph 3 of this Schedule) is less than the Rent
payable immediately preceding the relevant Review Date (but disregarding any
suspension of the Rent pursuant to clause 6) or if the Open Market Rent at the
relevant Review Date cannot for any reason be so ascertained then for the
purposes of this schedule the Open Market Rent at the relevant Review Date shall
be deemed to be the Rent payable immediately preceding the relevant Review Date
(disregarding any suspension of rent as aforesaid).



--------------------------------------------------------------------------------

5    Appointment of Surveyor 5.1    The Surveyor (in default of agreement
between the Landlord and the Tenant) shall be appointed by the President on the
written application of either the Landlord or the Tenant made not earlier than
two months before the relevant Review Date. 5.2    The following provisions
shall apply to the appointment of the Surveyor: 5.2.1    the date of the
arbitrator’s award shall be deemed to be the date on which a copy of the award
is served on the Landlord and the Tenant; 5.2.2    the arbitrator shall not be
entitled to order the rectification, setting aside or cancellation of this Lease
or any other deed; 5.2.3    the arbitrator shall have the power to order a
provisional award; 5.2.4    the arbitrator shall not be entitled to require that
security is provided in respect of the costs of the arbitration; and 5.2.5   
the arbitrator shall not be entitled to make an award prior to the relevant
Review Date. 6    Fees of Surveyor    The fees and expenses of the Surveyor
including the cost of his nomination shall be payable by the Landlord and the
Tenant in such proportions as the Surveyor shall, at his discretion, direct. 7
   Appointment of new surveyor    If the Surveyor fails to give notice of his
determination within 80 days of his appointment or if he dies is unwilling to
act or becomes incapable of acting or if for any other reason he is unable to
act then either the Landlord or the Tenant may request the President to
discharge the said surveyor and appoint another surveyor in his place which
procedure may be repeated as many times as necessary. 8    Interim payments
pending determination 8.1    In the event that by the relevant Review Date the
Rent has not been agreed or determined as aforesaid (the date of agreement or
determination being herein called “the Determination Date”) then in respect of
the period (herein called “the Interim Period”) beginning with the relevant
Review Date and ending on the day



--------------------------------------------------------------------------------

   before the Quarter Day following the Determination Date the Tenant shall pay
to the Landlord Rent at the yearly rate payable immediately before the relevant
Review Date or (in the case of the Review Date occurring on the fifth
anniversary of the date of commencement of the Term) at the rate of the First
Review Minimum Rent. 8.2    Forthwith following the Determination Date the
Tenant shall pay to the Landlord the amount (if any) by which the Rent paid on
account by the Tenant under the provisions of paragraph 8.1 above in respect of
the Interim Period falls short of the aggregate of Rent payable in respect of
the Interim Period together with interest on each of the instalments of such
shortfall at the Base Rate from the date of each relevant under payment to the
date of payment. 9    Rent Restrictions    On each occasion that Rent
Restrictions shall prevent or prohibit either wholly or partially: 9.1    the
operation of the above provisions for review of the Rent; or 9.2    the normal
collection and retention by the Landlord of any increase in the Rent or any
instalment or part thereof    THEN in each such case: 9.3    the operation of
such provisions for review of the Rent shall be postponed to take effect on the
first date or dates thereafter upon which such operation may occur Provided that
such operation shall not take place more frequently than would be the case in
the absence of any Rent Restrictions throughout the Term of this Lease; and 9.4
   the collection of any increase or increases in the Rent shall be postponed to
take effect on the first date or dates thereafter that such increase or
increases may be collected and/or retained in whole or in part and on as many
occasions as shall be required to ensure the collection of the whole increase   
AND until the Rent Restrictions shall be relaxed either partially or wholly the
Rent shall be the maximum sum from time to time permitted by the Rent
Restrictions.



--------------------------------------------------------------------------------

10    Memoranda of reviewed rent    As soon as the amount of any reviewed Rent
has been agreed or determined memoranda thereof shall be prepared by the
Landlord or its solicitors and thereupon shall be signed by or on behalf of the
Landlord and the Tenant and annexed to this Lease and the counterpart thereof
and the parties shall bear their own costs in respect thereof. 11    Time not of
the essence    For the purpose of this schedule time shall not be of the
essence.



--------------------------------------------------------------------------------

FOURTH SCHEDULE

Covenants by the Guarantor

 

1    Indemnity by Guarantor    The Guarantor hereby covenants with the Landlord
as a primary obligation that the Tenant or the Guarantor shall at all times
until the Tenant shall cease to be bound by the Tenant’s covenants in the Lease
during the Term duly perform and observe all the covenants on the part of the
Tenant contained in this Lease including the payment of the rents hereby
reserved and all other sums payable under this Lease in the manner and at the
times herein specified and the Guarantor shall indemnify and keep indemnified
the Landlord against all claims demands losses damages liability costs fees and
expenses whatsoever sustained by the Landlord by reason of or arising directly
or indirectly out of any default by the Tenant in the performance and observance
of any of its obligations or the payment of any rents and other sums. 2   
Guarantor jointly and severally liable with Tenant    The Guarantor hereby
further covenants with the Landlord that the Guarantor is jointly and severally
liable with the Tenant (whether before or after any disclaimer by a liquidator
or trustee in bankruptcy) for the fulfilment of all the obligations of the
Tenant under this Lease and agrees that the Landlord in the enforcement of its
rights hereunder may proceed against the Guarantor as if the Guarantor was named
as the Tenant in this Lease. 3    Waiver by Guarantor 3.1    The Guarantor
hereby waives any right to require the Landlord to proceed against the Tenant or
to pursue any other remedy whatsoever which may be available to the Landlord
before proceeding against the Guarantor. 3.2    The Guarantor waives any right
which at any time the Guarantor has under the existing or future laws of Jersey
whether by virtue of the “droit de discussion” or otherwise to require that
recourse be had to the assets of any other person before any claim is enforced
against the Guarantor in respect of the obligations hereby assumed by the
Guarantor and the Guarantor undertakes that if at any time the Landlord (or any
trustee or agent on its behalf) sues the Guarantor and no other person in
respect of any such obligations the Guarantor shall not claim that any other
person be made a party to the proceedings and the Guarantor agrees to be



--------------------------------------------------------------------------------

   bound by this Lease whether or not the Guarantor is made a party to legal
proceedings for the recovery of the amount due or owing to the Landlord as
aforesaid by any other person and whether the formalities required by any law of
Jersey whether existing or future in regard to the rights or obligations of
sureties shall or shall not have been observed. 3.3    The Guarantor further
waives any right which the Guarantor may have under the existing or future laws
of Jersey whether by virtue of the “droit de division” or otherwise to require
that any liability under this Lease be divided or apportioned with any other
person or reduced in any manner whatsoever. 4    Postponement of claims by
Guarantor against Tenant    The Guarantor hereby further covenants with the
Landlord that the Guarantor shall not claim in any liquidation bankruptcy
composition or arrangement of the Tenant in competition with the Landlord and
shall remit to the Landlord the proceeds of all judgments and all distributions
it may receive from any liquidator trustee in bankruptcy or supervisor of the
Tenant and shall hold for the benefit of the Landlord all security and rights
the Guarantor may have over assets of the Tenant whilst and to the extent that
any liabilities of the Tenant or the Guarantor to the Landlord remain
outstanding. 5    Postponement of participation by Guarantor in security    The
Guarantor shall not be entitled to participate in any security held by the
Landlord in respect of the Tenant’s obligations to the Landlord under this Lease
or to stand in the place of the Landlord in respect of any such security until
all the obligations of the Tenant or the Guarantor to the Landlord under this
Lease have been performed or discharged. 6    No release of Guarantor    None of
the following or any combination thereof shall release discharge or in any way
lessen or affect the liability of the Guarantor under this Lease: 6.1    any
neglect delay or forbearance of the Landlord in endeavouring to obtain payment
of the rents or other amounts required to be paid by the Tenant or in enforcing
the performance or observance of any of the obligations of the Tenant under this
Lease;



--------------------------------------------------------------------------------

6.2    any refusal by the Landlord to accept rent tendered by or on behalf of
the Tenant at a time when the Landlord was entitled (or would after the service
of a notice under section 146 of the Law of Property Act 1925 have been
entitled) to re-enter the Premises; 6.3    any extension of time given by the
Landlord to the Tenant; 6.4    (subject to section 18 of the Landlord and Tenant
(Covenants) Act 1995) any variation of the terms of this Lease (including any
reviews of the rent payable under this Lease) or the transfer of the Landlord’s
reversion or the assignment of this Lease; 6.5    any change in the identity
constitution structure or powers of any of the Tenant the Guarantor the Landlord
or the liquidation administration or bankruptcy (as the case may be) of either
the Tenant or the Guarantor; 6.6    any legal limitation or any immunity
disability or incapacity of the Tenant (whether or not known to the Landlord) or
the fact that any dealings with the Landlord by the Tenant may be outside or in
excess of the powers of the Tenant; or 6.7    any other act omission matter or
thing whatsoever whereby but for this provision the Guarantor would be
exonerated either wholly or in part (other than a release under seal given by
the Landlord). 7    Disclaimer or forfeiture of Lease 7.1    The Guarantor
hereby further covenants with the Landlord that: 7.1.1    if the Crown or a
liquidator or trustee in bankruptcy shall disclaim or surrender this Lease; or
7.1.2    if this Lease shall be forfeited; or 7.1.3    if the Tenant shall cease
to exist    THEN the Guarantor shall if the Landlord by notice in writing given
to the Guarantor within 180 days after such disclaimer or other event so
requires accept from and execute and deliver to the Landlord a counterpart of a
new lease of the Premises for a term commencing on the date of the disclaimer or
other event and continuing for the residue then remaining unexpired of the Term
such new lease to be at the cost of the Guarantor and to be at the same rents
and subject to the same covenants conditions and provisions as are contained in
this Lease.



--------------------------------------------------------------------------------

7.2    If the Landlord shall not require the Guarantor to take a new lease the
Guarantor shall nevertheless upon demand pay to the Landlord a sum equal to the
Rent and other sums that would have been payable under this Lease but for the
disclaimer or other event in respect of the period from and including the date
of such disclaimer or other event until the expiration of 180 days therefrom or
until the Landlord shall have granted a lease of the Premises to a third party
(whichever shall first occur). 8    Benefit of guarantee and indemnity    This
guarantee and indemnity shall enure for the benefit of the successors and
assigns of the Landlord under this Lease without the necessity for any
assignment thereof. 9    Value Added Tax    Where, pursuant to the terms of this
Lease, the Landlord or any other person (for the purposes of this paragraph 9,
the “Supplier”) makes or is deemed to make a supply to the Guarantor for Value
Added Tax purposes and Value Added Tax is or becomes chargeable on such supply,
the Guarantor shall on demand pay to the Supplier (in addition to any other
consideration for such supply) a sum equal to the amount of such Value Added Tax
and the Supplier shall provide the Guarantor with a Value Added Tax invoice in
respect of such supply in accordance with the requirements of the Value Added
Tax Act 1994.



--------------------------------------------------------------------------------

FIFTH SCHEDULE

Matters to which the Premises are subject

 

1    The matters referred to in the registers of title numbers NGL862671,
NGL848066, NGL875562 and LN77894 as at 29 January 2010, other than the entries
relating to financial charges. 2    The following deeds relating to Throgmorton
Avenue: 2.1    Deed of Grant dated 17 June 1874 made between the Head Landlord
(1) and The Carpenters Company (2); 2.2    Agreement dated 3 August 1886 made
between the Head Landlord (1) and The Carpenters Company (2); 2.3    Deed of
Licence and Agreement dated 7 June 1887 made between The London and County Land
and Building Company Limited (1) and the Head Landlord (2); 2.4    Rules and
Regulations dated 21 March 1889 made between the Head Landlord (1) and The
Carpenters Company (2); and 2.5    Agreement effective 1 September 1994 between
the Head Landlord (1) and The Carpenters Company (2). 3    The Head Lease and
the Copthall Avenue Head Lease. 4    Agreement dated 16 December 2008 made
pursuant to Section 106 of the Town and Country Planning Act 1990 made between
The Mayor and Commonalty and Citizens of the City of London (1) the Landlord (2)
the Head Landlord (3) and Lehman Brothers International (Europe) (4) (other than
clause 2.1 thereof). 5    Lease dated 6 May 2009 between the Landlord (1) and
EDF Energy Networks (LPN) plc (2). 6    Deed of Grant dated 6 May 2009 between
The Carpenters Company and the Head Landlord (1) EDF Energy Networks (LPN) plc
(2) and the Landlord (3).



--------------------------------------------------------------------------------

SIXTH SCHEDULE

Authorised Guarantee Agreement to be given by Tenant and any Guarantor

pursuant to clause 4.17.17.1

 

DATED

PARTIES

(1)    [                                         ] whose registered office is at
[                                        ] (registered
number:                                        ) (the “Tenant”) [and] (2)   
[                                         ] whose registered office is at
[                                        ] (registered
number:                                        ) (the “Landlord”) [and] (3)   
[                                         ] whose registered office is at
[                                        ] (registered
number:                                        ) (the “Guarantor”)] RECITALS   
(A)    This Agreement is made pursuant to the lease dated [                    ]
and made between (1) Mourant & Co Trustees Limited and Mourant Property Trustees
Limited (as Trustees of The Drapers Gardens Unit Trust) and (2) BlackRock
Investment Management (UK) Limited (the “Lease”) which expression shall include
(where the context so admits) all deeds and documents supplemental to it
(whether expressed to be so or not) relating to the premises at Drapers Gardens,
12 Throgmorton Avenue, London EC2 (the “Premises”). (B)    The Tenant holds the
Premises under the Lease and wishes to assign the Lease to
[                                        ] (the “Assignee”), and pursuant to the
Lease the Landlord’s consent is required to such assignment (the “Assignment”)
and such consent is given subject to a condition that the Tenant [and the
Guarantor] [is/are] to enter into a deed in the form of this Deed.



--------------------------------------------------------------------------------

OPERATIVE PROVISIONS 1    Authorised Guarantee    Pursuant to the condition
referred to above, the Tenant covenants with the Landlord, as a primary
obligation, that the Assignee or the Tenant shall, at all times during the
period (the “Guarantee Period”) from the completion of the Assignment until the
Assignee shall have ceased to be bound by the tenant covenants (which in this
Deed shall have the meaning attributed by section 28(1) of the Landlord and
Tenant (Covenants) Act 1995 (the “1995 Act”)) pursuant to the 1995 Act contained
in the Lease (including the payment of the rents and all other sums payable
under the Lease in the manner and at the times specified in the Lease), duly
perform and observe the tenant covenants. 2    Tenant’s liability 2.1    The
Tenant agrees that the Landlord, in the enforcement of its rights under this
Deed, may proceed against the Tenant as if the Tenant were the sole or principal
debtor in respect of the tenant covenant in question. 2.2    For the avoidance
of doubt, notwithstanding the termination of the Guarantee Period the Tenant
shall remain liable under this Deed in respect of any liabilities which may have
accrued prior to such termination. 2.3    For the avoidance of doubt the Tenant
shall be liable under this Deed for any costs and expenses incurred by the
Landlord in enforcing the Tenant’s obligations under this Deed. 3    Disclaimer
of Lease    The Tenant further covenants with the Landlord that if the Crown or
a liquidator or trustee in bankruptcy shall disclaim the Lease during the
Guarantee Period the Tenant shall, if the Landlord by notice in writing given to
the Tenant within six months after such disclaimer, accept from and execute and
deliver to, the Landlord a counterpart of a new lease of the Premises for a term
commencing on the date of the disclaimer and continuing for the residue then
remaining unexpired of the term of the Lease, such new lease to be at the same
rents and subject to the same covenants and provisions as are contained in the
Lease. 4    Supplementary provisions    By way of provision incidental or
supplementary to clauses 1, 2 and 3 of this Deed:



--------------------------------------------------------------------------------

4.1    Postponement of claims by Tenant    The Tenant further covenants with the
Landlord that the Tenant shall: 4.1.1    not claim in any liquidation,
bankruptcy, composition or arrangement of the Assignee in competition with the
Landlord and shall remit to the Landlord the proceeds of all judgments and all
distributions it may receive from any liquidator, trustee in bankruptcy or
supervisor of the Assignee; 4.1.2    hold for the benefit of the Landlord all
security and rights the Tenant may have over assets of the Assignee whilst and
to the extent that any liabilities of the Tenant or the Assignee to the Landlord
remain outstanding; and 4.1.3    not exercise any right or remedy in respect of
any amount paid or any liability incurred by the Tenant in performing or
discharging its obligations contained in this Deed, or claim any contribution
from any other guarantor. 4.2    Postponement of participation by Tenant in
security    The Tenant shall not be entitled to participate in any security held
by the Landlord in respect of the Assignee’s obligations to the Landlord under
the Lease or to stand in the place of the Landlord in respect of any such
security until all the obligations of the Tenant or the Assignee to the Landlord
under the Lease have been performed or discharged. 4.3    No release of Tenant
   None of the following, or any combination of them, shall release, determine,
discharge or in any way lessen or affect the liability of the Tenant as
principal obligor under this Deed or otherwise prejudice or affect the right of
the Landlord to recover from the Tenant to the full extent of this guarantee:
4.3.1    any neglect, delay or forbearance of the Landlord in endeavouring to
obtain payment of any rents or other amounts required to be paid by the Assignee
or in enforcing the performance or observance of any of the obligations of the
Assignee under the Lease; 4.3.2    any refusal by the Landlord to accept rent
tendered by or on behalf of the Assignee at a time when the Landlord was
entitled (or would after the service of a notice under section 146 of the Law of
Property Act 1925 have been entitled) to re-enter the Premises;



--------------------------------------------------------------------------------

4.3.3    any extension of time given by the Landlord to the Assignee; 4.3.4   
any reviews of the rent payable under the Lease and (subject to section 18 of
the 1995 Act) any variation of the terms of the Lease or the transfer of the
Landlord’s reversion; 4.3.5    any change in the constitution, structure or
powers of either the Tenant, the Assignee or the Landlord or the liquidation,
administration or bankruptcy (as the case may be) of either the Tenant or the
Assignee; 4.3.6    any legal limitation, or any immunity, disability or
incapacity of the Assignee (whether or not known to the Landlord) or the fact
that any dealings with the Landlord by the Assignee may be outside, or in excess
of, the powers of the Assignee; or 4.3.7    any other deed, act, omission,
failure, matter or thing whatsoever as a result of which, but for this
provision, the Tenant would be exonerated either wholly or partly (other than a
release executed and delivered as a deed by the Landlord or a release effected
by virtue of the 1995 Act). 4.4    Costs of new lease    The Landlord’s
reasonable costs in connection with any new lease granted pursuant to clause 3
of this Deed shall be borne by the Tenant and paid to the Landlord (together
with Value Added Tax) upon completion of such new lease. 4.5    Value Added Tax
   Where, pursuant to the terms of this Lease, the Landlord or any other person
(for the purposes of this clause 4.5, the “Supplier”) makes or is deemed to make
a supply to the Tenant for Value Added Tax purposes and Value Added Tax is or
becomes chargeable on such supply, the Tenant shall on demand pay to the
Supplier (in addition to any other consideration for such supply) a sum equal to
the amount of such Value Added Tax and the Supplier shall provide the Tenant
with a Value Added Tax invoice in respect of such supply in accordance with the
requirements of the Value Added Tax Act 1994.



--------------------------------------------------------------------------------

5    [Guarantee 5.1    Indemnity by Guarantor    The Guarantor hereby covenants
with the Landlord as a primary obligation that the Tenant shall at all times
until the expiry of the Guarantee Period duly perform and observe all the
covenants on the part of the Tenant contained in this Deed including (without
limitation) the payment of the rents reserved and all other sums payable under
the Lease in the manner and at the times specified in the Lease and the
Guarantor shall indemnify and keep indemnified the Landlord against all claims
demands losses damages liability costs fees and expenses whatsoever sustained by
the Landlord by reason of or arising directly or indirectly out of any default
by the Tenant in the performance and observance of any of its obligations or the
payment of any rents and other sums. 5.2    Guarantor jointly and severally
liable with Tenant    The Guarantor hereby further covenants with the Landlord
that the Guarantor is jointly and severally liable with the Tenant (whether
before or after any disclaimer by a liquidator or trustee in bankruptcy) for the
fulfilment of all the obligations of the Tenant under this Deed and/or the Lease
and agrees that the Landlord in the enforcement of its rights hereunder may
proceed against the Guarantor as if the Guarantor was named as the Tenant in
this Deed and/or the Lease. 5.3    Waiver by Guarantor 5.3.1    The Guarantor
hereby waives any right to require the Landlord to proceed against the Tenant or
to pursue any other remedy whatsoever which may be available to the Landlord
before proceeding against the Guarantor. 5.3.2    The Guarantor waives any right
which at any time the Guarantor has under the existing or future laws of Jersey
whether by virtue of the “droit de discussion” or otherwise to require that
recourse by had to the assets of any other person before any claim is enforced
against the Guarantor in respect of the obligations hereby assumed by the
Guarantor and the Guarantor undertakes that if at any time the Landlord (or any
trustee or agent on its behalf) sues the Guarantor and no other person in
respect of any such obligations the Guarantor shall not claim that any other
person be made a party to the proceedings and the Guarantor agrees to be bound
by this Deed and/or the Lease whether or not the Guarantor is made a party to
legal proceedings for the recovery of the amount due or owing to the Landlord as
aforesaid by any other person and whether the formalities required by any law of
Jersey whether existing or future in regard to the rights or obligations of
sureties shall or shall not have been observed.



--------------------------------------------------------------------------------

5.3.3    The Guarantor further waives any right which the Guarantor may have
under the existing or future laws of Jersey whether by virtue of the “droit de
division” or otherwise to require that any liability under this Deed and/or the
Lease be divided or apportioned with any other person or reduced in any manner
whatsoever. 5.4    Postponement of claims by Guarantor against Tenant    The
Guarantor hereby further covenants with the Landlord that the Guarantor shall
not claim in any liquidation bankruptcy composition or arrangement of the Tenant
in competition with the Landlord and shall remit to the Landlord the proceeds of
all judgements and all distributions it may receive from any liquidator trustee
in bankruptcy or supervisor of the Tenant and shall hold for the benefit of the
Landlord all security and rights the Guarantor may have over assets of the
Tenant whilst and to the extent that any liabilities of the Tenant or the
Guarantor to the Landlord remain outstanding. 5.5    Postponement of
participation by Guarantor in security    The Guarantor shall not be entitled to
participate in any security held by the Landlord in respect of the Tenant’s
obligations to the Landlord under this Deed and/or the Lease or to stand in the
place of the Landlord in respect of any such security until all the obligations
of the Tenant or the Guarantor to the Landlord under this Deed and/or the Lease
have been performed or discharged. 5.6    No release of Guarantor    None of the
following or any combination thereof shall release discharge or in any way
lessen or affect the liability of the Guarantor under this Deed: 5.6.1    any
neglect delay or forbearance of the Landlord in endeavouring to obtain payment
of the rents or other amounts required to be paid by the Tenant or Assignee
and/or in enforcing the performance or observance of any of the obligations of
the Tenant under this Deed or the Tenant or Assignee under the Lease; 5.6.2   
any refusal by the Landlord to accept rent tendered by or on behalf of the
Tenant or Assignee at a time when the Landlord was entitled (or would after the
service of a notice under section 146 of the Law of Property Act 1925 have been
entitled) to re-enter the Premises; 5.6.3    any extension of time given by the
Landlord to the Tenant or Assignee;



--------------------------------------------------------------------------------

5.6.4    (subject to section 18 of the Landlord and Tenant (Covenants) Act 1995)
any variation of the terms of the Lease (including any reviews of the rent
payable under the Lease) or the transfer of the Landlord’s reversion or the
assignment of this Deed or the Lease with or without the consent of the
Guarantor; 5.6.5    any change in the identity constitution structure or powers
of any of the Tenant the Assignee the Guarantor or the Landlord or the
liquidation administration or bankruptcy (as the case may be) of the Guarantor,
the Tenant or the Assignee; 5.6.6    any legal limitation or any immunity
disability or incapacity of the Tenant or the Assignee (whether or not known to
the Landlord) or the fact that any dealings with the Landlord by the Tenant or
the Assignee may be outside or in excess of the powers of the Tenant or the
Assignee; or 5.6.7    any other act omission matter or thing whatsoever whereby
but for this provision the Guarantor would be exonerated either wholly or in
part (other than a release under seal given by the Landlord). 5.7    Disclaimer
or forfeiture of Lease 5.7.1    The Guarantor hereby further covenants with the
Landlord that if during the Guarantee Period:    5.7.1.1    the Crown or a
liquidator or trustee in bankruptcy shall disclaim or surrender the Lease; or   
5.7.1.2    the Lease shall be forfeited; or    5.7.1.3    the Assignee shall
cease to exist    then the Guarantor shall if the Landlord by notice in writing
given to the Guarantor within 180 days after such disclaimer or other event so
requires accept from and execute and deliver to the Landlord a counterpart of a
new lease of the Premises in the same form as the Lease such new lease of the
Premises to be for a term commencing on the date of the disclaimer or other
event and continuing for the residue then remaining unexpired of the Term such
new lease to be at the cost of the Guarantor and to be at the same rents and
subject to the same covenants conditions and provisions as are contained in the
Lease. 5.7.2    If the Landlord shall not require the Guarantor to take a new
lease the Guarantor shall nevertheless upon demand pay to the Landlord a sum
equal to the Rent and other sums that would have been payable under the Lease
but for the disclaimer or



--------------------------------------------------------------------------------

   other event in respect of the period from and including the date of such
disclaimer or other event until the expiration of 180 days therefrom or until
the Landlord shall have granted a lease of the Premises to a third party
(whichever shall first occur). 5.8    Benefit of guarantee and indemnity    This
guarantee and indemnity shall enure for the benefit of the successors and
assigns of the Landlord under the Lease without the necessity for any assignment
thereof. 5.9    Value Added Tax    Where, pursuant to the terms of this Deed
and/or the Lease, the Landlord or any other person (for the purposes of this
clause 5.9 the “Supplier”) makes or is deemed to make a supply to the Guarantor
for Value Added Tax purposes and Value Added Tax is or becomes chargeable on
such supply, the Guarantor shall on demand pay to the Supplier (in addition to
any other consideration for such supply) a sum equal to the amount of such Value
Added Tax and the Supplier shall provide the Guarantor with a Value Added Tax
invoice in respect of such supply in accordance with the requirements of the
Value Added Tax Act 1994. 6    Guarantor to join in new lease    If the Tenant
shall be required to take up a new lease pursuant to clause 3 of this Deed, the
Guarantor shall join in, and execute and deliver to the Landlord a counterpart
of, such new lease in order to guarantee the obligations of the Tenant under it
in the terms of schedule 4 to the Lease.] 7    Invalidity of certain provisions
   If any term of this Deed or the application thereof to any person or
circumstances shall to any extent be invalid or unenforceable the same shall be
severable and the remainder of this Deed or the application of such term to
persons or circumstances other than those as to which it is held invalid or
unenforceable shall not be affected thereby and each term and provision of this
Deed shall be valid and be enforced to the fullest extent permitted by law. 8   
[Limitation of liability 8.1    Mourant & Co Trustees Limited and Mourant
Property Trustees Limited (the “Trustees”) are entering into this Deed solely in
their capacities as trustees of the Drapers Gardens Unit Trust (the “Trust”)
and, as such, any liability on the part of



--------------------------------------------------------------------------------

   the Trustees pursuant to this Lease or arising as a result of any part of
this Deed is limited to the assets held on trust for the time being of the Trust
which are in its possession or under their control as trustees of the Trust. 8.2
   Notwithstanding any other provision of this Deed, the Trustees have no
obligation to meet any claim or liability under this Deed except to the extent
that such claim or liability can properly be met by the Trustees out of assets
held by the Trustees on behalf of the Trust. 8.3    The parties hereto
acknowledge that the effect of clauses 8.1 and 8.2 is that they shall have no
recourse to any assets of the Trustees other than to those assets which are in
their possession or under their control as trustees of the Trust. 8.4    The
parties acknowledge that references in this Deed to the Trustees are references
to the Trustees in their capacity as trustees of the Trust and references to
actions in such capacity only and not to any other capacity whatsoever.]

IN WITNESS whereof this deed has been executed by the Tenant and is intended to
be and is hereby delivered on the date first above written



--------------------------------------------------------------------------------

SEVENTH SCHEDULE

Expert determination

 

1    In this Lease, where any issue is required to be dealt with by, or
submitted for the determination of, an Independent Person, the following
provisions of this schedule are to apply but, in case of conflict with other
provisions specifically relating to expert determination elsewhere in this
Lease, those other provisions are to prevail to the extent of the conflict. 2   
The Independent Person is to be appointed by the parties jointly, or if they
cannot or do not agree on the appointment, appointed by whichever of the
following is appropriate: 2.1    the president from time to time of the Royal
Institution of Chartered Surveyors; or 2.2    the president from time to time of
the Institute of Chartered Accountants in England and Wales;    or in either
case the duly appointed deputy of the president, or other person authorised by
him to make appointments on his behalf. 3    The Independent Person so appointed
is to act as an expert, and not as an arbitrator. 4    The Independent Person
must afford the parties the opportunity within such a reasonable time limit as
he may stipulate to make representations to him (accompanied by professional
rental valuations, reports or other appropriate evidence in the relevant
circumstances) and permit each party to make submissions on the representations
of the other. 5    Neither the Landlord nor the Tenant may without the consent
of the other disclose to the Independent Person correspondence or other evidence
to which the privilege of non-production (“without prejudice”) properly
attaches. 6    The fees and expenses of the Independent Person, including the
cost of his nomination, are to be borne as he may direct (but in the absence of
such a direction, by the parties in equal shares). The costs of the parties in
relation to the reference to the Independent Person shall be borne as he may
direct but, in the absence of any such direction, each party shall bear its own
costs.



--------------------------------------------------------------------------------

7    One party may pay the costs required to be borne by another party if they
remain unpaid for more than 21 days after they become due and then recover these
and any incidental expenses incurred from the other party on demand. 8    If the
Independent Person refuses to act, becomes incapable of acting or dies, the
Landlord or the Tenant may request the appointment of another Independent Person
in his stead under paragraph 2. 9    The determination of the Independent
Person, except in case of manifest error, is to be binding on the Landlord and
the Tenant.



--------------------------------------------------------------------------------

Signed as a Deed on behalf of Mourant & Co Trustees Limited, a company
registered in Jersey in its capacity as trustee of The Drapers Gardens Unit
Trust by Robin Baird and Alex King, being persons who, in accordance with the
laws of that territory, are acting under the authority of the company    )    )
   )       Robin Baird    Authorised signatory    Alex King    Authorised
signatory Signed as a Deed on behalf of Mourant Property Trustees Limited, a
company registered in Jersey in its capacity as trustee of The Drapers Gardens
Unit Trust by Robin Baird and Alex King, being persons who, in accordance with
the laws of that territory, are acting under the authority of the company    )
   )    )       Robin Baird    Authorised signatory    Alex King    Authorised
signatory

Lovells



--------------------------------------------------------------------------------

Signed as a Deed by BLACKROCK INVESTMENT MANAGEMENT (UK) LIMITED acting by two
directors or a director and secretary:    )    )    )    )       Director   
Director/Secretary

Lovells



--------------------------------------------------------------------------------

Appendix

Building Specification

Lovells